AGREEMENT FOR SALE AND
PURCHASE OF ASSETS AND STOCK

dated June 28, 2001

among

BEAZER HOMES HOLDINGS CORP., a Delaware corporation,

BEAZER HOMES USA, INC., a Delaware corporation,

SANFORD HOMES OF COLORADO, LLLP,
a Colorado limited liability limited partnership,

CHARLES H. SANFORD III and LINDA A. ELLIOTT,

and

APRIL CORPORATION, a Colorado corporation

Table of Contents

Section 1.   DEFINITIONS.   1.1   “AA”   1.2   “Acceptance Notice”   1.3  
“Accrual Schedule”   1.4   “Adjustment”   1.5   “Adverse Consequences”   1.6  
“Affiliate”   1.7   “April”   1.8   “April Assets”   1.9   “April’s Business”  
1.10   “Assumed Liabilities”   1.11   “Backlog Units”   1.12   “Beazer”   1.13  
“Beazer Indemnified Parties”   1.14   “Beazer SEC Reports”   1.15   “Beazer
Securities”   1.16   “Beazer Stock”   1.17   “Book Value”   1.18   “Business”  
1.19   “Business Days”   1.20   “Calculation”   1.21   “CERCLA”   1.22  
“Closing”   1.23   “Closing Balance Sheets”   1.24   “Closing Date”   1.25  
“Closing Period”   1.26   “Code”   1.27   “Companies”   1.28   “Companies’
insurance policies”   1.29   “Contracts”   1.30   “Confidential Information”  
1.31   “Credit Liabilities”   1.32   “Effective Date”   1.33   “Encumbrances”  
1.34   “Environmental Law”   1.35   “ERISA”   1.36   “ERISA Affiliate”   1.37  
“Equity”   1.38   “Excluded Assets”   1.39   “Excluded Liabilities”   1.40  
“Existing Purchase Agreements”   1.41   “Financial Statements”  

 

1.42   “Final Purchase Price”   1.43   “GAAP”   1.44   “High View”   1.45  
“Holdback”   1.46   “Improvements”   1.47   “Included Assets”   1.48  
“Indemnified Party”   1.49   “Indemnifying Party”   1.50   “Initial Purchase
Price”   1.51   “Insiders”   1.52   “Intangible Property”   1.53   “Intellectual
Property Rights”   1.54   “IRS”   1.55   “Joint Ventures”   1.56   “KPMG”   1.57
  “Land”   1.58   “Leases”   1.59   “Letter of Intent”   1.60   “Licenses,
Entitlements, and Permits”   1.61   “New Beazer Employee”   1.62  
“Non-Competition Agreements”   1.63   “Objection Notice”   1.64   “Options”  
1.65   “Permitted Exceptions”   1.66   “Person”   1.67   “Personal Property”  
1.68   “Plans”   1.69   “Pre-Closing Short Period”   1.70   “Premium”   1.71  
“Principals”   1.72   “Projects”   1.73   “Purchaser”   1.74   “Purchase Price”
  1.75   “Reference Balance Sheets”   1.76   “Reference Date”   1.77   “Reserve”
  1.78   “Restricted Area”   1.79   “SARA”   1.80   “Savory Farms Environmental
Condition”   1.81   “Seller”   1.82   “Seller Indemnified Parties”   1.83  
“Seller Parties”   1.84   “Seller’s Advisor”   1.85   “Shareholders”   1.86  
“Shares”   1.87   “SHOC’s Business”  

 

1.88   “Speculative Units”   1.89   “Surveys”   1.90   “Tax” or Taxes”   1.91  
“Tax Returns”   1.92   “Third Party Claim”   1.93   “Title Commitment”   1.94  
“Title Objection”   1.95   “Welfare Plan”   Section 2.   AGREEMENT TO SELL AND
ASSUMPTION OF CERTAIN LIABILITIES.   2.1   Agreement to Sell.   2.2   Assumption
of Certain Liabilities.   Section 3.   PURCHASE PRICE PAYMENT AND PERFORMANCE.  
3.1   Initial Purchase Price.   3.2   Final Purchase Price.   3.3   Manner of
Payment and Post Closing Adjustment.   3.4   Construction and Warranty Matters.
  Section 4.   TAX INDEMNITY PROVISIONS.   4.1   Indemnification.   4.2  
Returns and Payments.   4.3   Refunds.   4.4   Contests.   4.5   Time of
Payment.   4.6   Cooperation and Exchange of Information.   4.7   Conveyance
Taxes.   4.8   Miscellaneous.   Section 5.   TITLE EXAMINATION, SURVEYS AND
OBJECTIONS.   5.1   Title Examination.   5.2   Failure to Correct Title
Objections.   5.3   Surveys.   Section 6.   REPRESENTATIONS AND WARRANTIES.  
6.1   Representations and Warranties of SHOC.   6.2   Representations and
Warranties as to April.   6.3   Representations and Warranties of Beazer and the
Purchaser.   6.4   Representations and Warranties of the Principals.   6.5  
General Provisions as to Representations and Warranties.   Section 7.  
ADDITIONAL AGREEMENTS.   7.1   Agreements Affecting the Included Assets.   7.2  
Purchaser’s Access and Inspection.   7.3   Cooperation.   7.4   Expenses.   7.5
  Covenant Against Competition and Right of First Offer.   7.6   Waiver of Bulk
Sales Law Compliance.   7.7   Employees.   7.8   Post Closing Wind Up.   7.9  
Savory Farms Environmental Condition.  

 

7.10   Brokerage Company.   7.11   High View.   7.12   Balance Sheet.   Section
8.   CLOSING PERIOD.   Section 9.   CLOSING.   9.1   Closing Date and Place.  
9.2   Closing Transactions.   9.3   Prorations; Expenses of Closing.   Section
10.   CONDEMNATION OR DESTRUCTION.   Section 11.   BROKERS.   Section 12.  
RIGHT OF ENTRY.   12.1   Tests, Borings and Examinations.   12.2  
Indemnification.   Section 13.   DEFAULT.   13.1   The Purchaser’s Default.  
13.2   The Seller’s Default.   13.3   Required Notice and Cure Period.   13.4  
Effect of Termination; Liquidated Damages.   13.5   Effect of Termination.  
Section 14.   INDEMNIFICATIONS.   14.1   Indemnification Provisions for Benefit
of the Purchaser.   14.2   Indemnification Provisions for Benefit of Seller
Parties.   14.3   Matters Involving Third Parties.   14.4   Relationship between
Indemnities and Insurance Coverage.   14.5   Subrogation to Rights of
Indemnified Parties.   Section 15.   CONDITIONS PRECEDENT IN FAVOR OF PURCHASER.
  15.1   Conditions to Obligation of the Purchaser and Beazer.   15.2   Specific
Closing Conditions in favor of the Purchaser with respect to April.   15.3  
Conditions to Obligation of the Seller and the Principals.   15.4   Waiver of
Conditions and other Remedies.   Section 16.   NOTICE.   Section 17.  
ASSIGNMENT.   Section 18.   MISCELLANEOUS.   18.1   No Waiver.   18.2  
Captions; Pronouns; and Interpretation.   18.3   Severability.   18.4  
Survival.   18.5   Entire Agreement.   18.6   Extension of Time.   18.7   Time
of Essence.   18.8   Governing Law.   18.9   Cumulative Rights.   18.10  
Binding Effect.   18.11   Counterparts.   18.12   Construction.  

 

18.13   No Third Party Beneficiaries.   18.14   Press Releases and Public
Announcements.   Section 19.   RELATIONSHIP AMONG THE SELLER, APRIL AND THE
PRINCIPALS FROM AND AFTER CLOSING.   Section 20.   GUARANTY BY THE PRINCIPALS.  
Section 21.   GUARANTY BY BEAZER.   Section 22.   SPECIAL DISTRICT DISCLOSURE
STATEMENT.   Section 23.   SCHEDULES TO THE CONTRACT.   Section 24.  
RELATIONSHIP BETWEEN THE SHAREHOLDERS AND THE PRINCIPALS.  

Table of Exhibits

Exhibit A Accrual Schedule   Exhibit B April Assets   Exhibit C Obligations
Under Leases To Be Assumed Or Subleased By The Purchaser   Exhibit D All Other
Liabilities And Obligations Relating To The Included Assets   Exhibit E
Companies’ Insurance Policies   Exhibit F Material Contracts   Exhibit G Credit
Liabilities   Exhibit H Excluded Assets   Exhibit I Existing Purchase Agreements
  Exhibit J Joint Ventures   Exhibit K The Land   Exhibit L Real And Personal
Property Leases Of SHOC   Exhibit M Option Agreements   Exhibit N Excluded
Personal Property   Exhibit O The Projects Located in the State of Colorado  
Exhibit P Reference Balance Sheet   Exhibit Q Speculative Units   Exhibit R
Calculation of Initial Purchase Price   Exhibit S Insurance Table   Exhibit T
Litigation   Exhibit U Rights to Purchase Land   Exhibit V Products Liability
Claims and Construction Defect Claims   Exhibit W Land Not Served by Public
Rights-of-way   Exhibit X Contracts which will Survive the Closing or be Binding
upon the Purchaser   Exhibit Y Backlog Units   Exhibit Z Warranty Forms  
Exhibit AA Disclosure of Claims Under Warranties   Exhibit BB Affiliates /
Insiders Disclosure   Exhibit CC Intellectual Property   Exhibit DD April
Contracts and Obligations   Exhibit EE April Employee Benefit Plans   Exhibit FF
April Employee Welfare Benefit Plan   Exhibit GG April Bank Accounts and
Officers and Directors   Exhibit HH Form of Non-Competition Agreement  

AGREEMENT FOR SALE AND
PURCHASE OF ASSETS AND STOCK

                THIS AGREEMENT FOR SALE AND PURCHASE OF ASSETS AND STOCK (this
“Agreement”), is made this _____ day of June, 2001, among BEAZER HOMES HOLDINGS
CORP., a Delaware corporation (“Purchaser”), BEAZER HOMES USA, INC., a Delaware
corporation (“Beazer”), SANFORD HOMES OF COLORADO, LLLP, a Colorado limited
liability limited partnership (“SHOC”), CHARLES H. SANFORD III and LINDA A.
ELLIOTT, both individual residents of the State of Colorado (collectively
“Principals”), and APRIL CORPORATION, a Colorado corporation (“April”);

W I T N E S S E T H:  That,

                The Purchaser and the Seller desire to implement the terms
outlined in their letter of intent dated April 20, 2001 (the “Letter of
Intent”), and acknowledge and recognize that the following recitals are true and
correct.  All capitalized terms not otherwise defined are defined in Section 1.

RECITALS

1.             SHOC is engaged in the business of residential construction,
development and sales in the State of Colorado (“SHOC’s Business”).

2.             April is engaged in the business of designing and producing plans
for the construction of residential units and the leasing of such plans to SHOC
and has previously engaged in the business of residential construction,
development and sales in the State of Colorado (“April’s Business”).  The
Shareholders own all of the capital stock and all equity interests in April.

3.             SHOC wishes to sell and transfer and the Purchaser wishes to
acquire certain assets of SHOC which are used or usable in the operation of
SHOC’s Business, including the Land and Improvements pursuant to the terms and
conditions hereof.

4.             The Shareholders wish to sell and transfer and the Purchaser
wishes to acquire all of the capital stock and all equity interests in April
(the “Shares”).

5.             The Principals wish to provide for post-closing indemnification
for the representations, warranties and covenants of the Seller contained herein
and to guarantee the performance of the obligations of the Seller herein.

6.             Beazer has executed this Agreement in order to guaranty the
performance of the obligations of Purchaser hereunder.

                NOW, THEREFORE, incorporating the foregoing recital of facts and
in consideration of TEN DOLLARS ($10.00) in hand paid by the Purchaser to the
Seller and the mutual promises contained herein, the Seller and the Purchaser
agree as follows:

                Section 1.               DEFINITIONS.     In addition to any
other terms which are defined in this Agreement, each of the following terms
shall have the meaning given it below:

                                1.1           “AA”  means Arthur Andersen, LLP.

                                1.2           “Acceptance Notice”  see Section
3.2(d).

                                1.3           “Accrual Schedule”  means the list
of accrued expenses and payables included as Credit Liabilities more
particularly described on Exhibit A attached hereto and made a part hereof.

                                1.4           “Adjustment”  shall mean the
adjustment to Book Value designated in Section 3.2.

                                1.5           “Adverse Consequences”  shall mean
all losses, costs, damages, fees, or liabilities incurred by the indemnified
party arising from the matter indemnified under this Agreement.

                                1.6           “Affiliate”  shall have the
meaning set forth in Rule 12b-2 promulgated under the Securities Exchange Act of
1934, as amended.

                                1.7           “April”  see the first paragraph
of this Agreement.

                                1.8           “April Assets”  shall mean all of
the assets of April, other than Excluded Assets, including real property,
intellectual property, options to acquire property, and leases as described on
Exhibit B together with April’s interest in the Joint Ventures.

                                1.9           “April’s Business”  see Recital 2.

                                1.10         “Assumed Liabilities”  shall mean
all liabilities other than Excluded Liabilities of April and of SHOC with
respect to SHOC’s Business as of the Closing Date relating to the Included
Assets, but not the Excluded Assets, including but not limited to the following:

                                                (a)           all obligations of
SHOC under the Existing Purchase Agreements;

                                                (b)           obligations of
SHOC remaining under the Options that meet the requirements set forth at Section
6.1.26;

                                                (c)           obligations under
Leases identified on Exhibit C to be assumed or subleased by the Purchaser for
which necessary consents to assignment have been obtained;

                                                (d)           the obligation to
perform warranty work for customers who purchased and closed homes from the
Companies prior to the Closing Date including warranty work that arises because
of the lack of compliance with building codes;

                                                (e)           obligations under
the Contracts;

                                                (f)            trade payables
supported by invoices or other back-up satisfactory to the Purchaser for units
closing after the Closing Date and for units closing on or prior to the Closing
Date if provided on the Accrual Schedule;


                                                (g)           all other
liabilities and obligations relating to the Included Assets listed on Exhibit D;
and

                                                (h)           obligations of
SHOC remaining to be performed on or after the Closing Date under all permits
and approvals related to the Included Assets.

                                1.11         “Backlog Units”  shall mean the
residential housing units which are the subjects of Existing Purchase
Agreements, but which are not scheduled to close as of or prior to the Closing
Date.

                                1.12         “Beazer”  see the first paragraph
of this Agreement.

                                1.13         “Beazer Indemnified Parties”  shall
mean the Purchaser, Beazer, and, from and after the Closing Date, April, any
Affiliate or subsidiary of any of them, and any director, officer, or employee
of any of them.

                                1.14         “Beazer SEC Reports”  shall mean
forms, reports and documents required to be filed by Beazer with the Securities
and Exchange Commission in accordance with applicable requirements of the
Securities Act of 1933 and the Securities Exchange Act of 1934.

                                1.15         “Beazer Securities”  see Section
6.3.6(b).

                                1.16         “Beazer Stock”  shall mean the
common stock of Beazer.

                                1.17         “Book Value”  shall mean the book
value of assets or liabilities as the case may be as determined in accordance
with GAAP.

                                1.18         “Business”  shall mean the
operation of a land development, residential construction and sales operation.

                                1.19         “Business Days”  shall mean any day
or days that commercial divisions of national banking institutions are open for
business in Denver, Colorado.

                                1.20         “Calculation”  see Section 3.3.

                                1.21         “CERCLA”  see Section 6.1.10.

                                1.22         “Closing”  shall mean the
consummation of the purchase and sale contemplated by this Agreement by the
deliveries required under Section 9.2 as of the Closing Date.

                                1.23         “Closing Balance Sheets”  shall
mean the separate balance sheets for the Companies (in the case of SHOC,
identifying the Included Assets and the Assumed Liabilities), compiled in
accordance with Section 3.2.

                                1.24         “Closing Date”  shall mean 11:59
p.m. on the later of the date which is three (3) Business Days after any
required compliance with the Hart, Scott, Rodino Act or August 2, 2001.

                                1.25         “Closing Period”  shall mean the
period between the Effective Date and the Closing Date.

                                1.26         “Code”  shall mean the Internal
Revenue Code of 1986, as amended.

                                1.27         “Companies”  shall mean SHOC and
April.

                                1.28         “Companies’ insurance policies” 
shall mean the liability insurance policies that are maintained by the
Companies, such policies shall include general liability umbrella, and excess
liability.  All of the Companies’ insurance policies are listed and described on
Exhibit E.

                                1.29         “Contracts”  shall mean the
contracts, leases, licenses and agreements which relate to SHOC’s Business and
the Land other than the Options, Existing Purchase Agreements and Leases, the
material ones being identified in Exhibit F.

                                1.30         “Confidential Information”  shall
mean any business or technical information used by SHOC or April exclusively in
connection with the Included Assets and April’s Business and which has economic
value to SHOC or April because it has been deliberately maintained as
confidential by SHOC or April and is designated as confidential by SHOC or April
to Purchaser.

                                1.31         “Credit Liabilities”  shall mean
the portion of the Assumed Liabilities set forth on Exhibit G for which the
Purchaser is to receive a credit against the Purchase Price.

                                1.32         “Effective Date”  shall mean the
date on which an unaltered counterpart of this Agreement, has been executed by
the parties hereto.

                                1.33         “Encumbrances”  shall mean any
mortgage, charge, claim, equitable interest, lien, option, pledge, security
interest, right of first refusal or other encumbrance.

                                1.34         “Environmental Law”  see Section
6.1.10.

                                1.35         “ERISA”  shall mean the Employee
Retirement Income Security Act of 1974, as amended, or any successor law, and
the regulations and rules issued pursuant to that act or any successor law.

                                1.36         “ERISA Affiliate”  see Section
6.2.17.

                                1.37         “Equity”  shall mean the Book Value
of the April Assets that are not Excluded Assets minus the Book Value of all
liabilities of the referenced entity each as determined in accordance with and
shown on its Reference Balance Sheet.

                                1.38         “Excluded Assets”  shall mean (a)
SHOC’s cash on hand and amounts in bank or other institutional depository
accounts of SHOC to the extent deducted from the Closing Balance Sheets, (b)
split dollar life insurance policies on the lives of the Principals owned by
April, (c) the limited liability company interest of April in the land held for
development known as “Castle Star,” provided that if agreement cannot be reached
with Castle Star Development, LLC with regard to a deferred purchase of such
land, the Purchaser will purchase such limited liability company interest for a
purchase price of three million four hundred twelve thousand three hundred forty
five dollars ($3,412,345) at Closing, and (d) the assets set forth on Exhibit H
attached hereto and made a part hereof.

                                1.39         “Excluded Liabilities”  shall mean
the liabilities of SHOC with respect to SHOC’s business as of the Closing Date
which are not Assumed Liabilities, including those excluded liabilities
described in Section 2.2.

                                1.40         “Existing Purchase Agreements” 
shall mean the existing purchase and sale agreements between SHOC and third
party purchasers of portions of the Land and Improvements as of the Effective
Date, and updated to and through the Closing Date.  A complete list of the
Existing Purchase Agreements is set forth as Exhibit I.

                                1.41         “Financial Statements”  shall mean
the consolidated financial statements of the Companies delivered by the
Companies to the Purchaser.

                                1.42         “Final Purchase Price”  see Section
3.2.

                                1.43         “GAAP”  shall mean generally
accepted accounting principles consistently applied.

                                1.44         “High View”  shall mean High View
Homes, LLC, a Colorado limited liability company.

                                1.45         “Holdback”  shall mean the deferred
portion of the Purchase Price deducted from the Purchase Price and retained by
the Purchaser as part of the Closing process for further disbursement in
accordance with the terms hereof.

                                1.46         “Improvements”  shall mean all
improvements of any nature located on or appurtenant to the Land which shall
include all residential housing units, model homes, Backlog Units, Speculative
Units, infrastructure and all related property affixed to or permanently located
on the Land.

                                1.47         “Included Assets”  shall include
all Land and Improvements, Leases, Contracts, Intangible Property, Options,
Existing Purchase Agreements and Personal Property and all assets of SHOC with
respect to SHOC’s Business designated on its Reference Balance Sheet as updated
through the Closing Date except for Excluded Assets and any other assets which
may be excluded by the Purchaser prior to Closing.

                                1.48         “Indemnified Party”  see Section
14.3.

                                1.49         “Indemnifying Party”  see Section
14.3.

                                1.50         “Initial Purchase Price”  see
Section 3.1.

                                1.51         “Insiders”  see Section 6.2.2.

                                1.52         “Intangible Property”  shall mean
all intangible or intellectual property used by SHOC which is used in SHOC’s
Business and relates to the Included Assets or Assumed Liabilities including
data, files, books and records, customer lists, warranties, computer software
and programs, plans and specifications, trademarks, or copyrights.

                                1.53         “Intellectual Property Rights”  see
Section 6.2.11.

                                1.54         “IRS”  shall mean the Internal
Revenue Service.

                                1.55         “Joint Ventures”  shall mean the
partnerships, limited liability companies and other entities where any of the
Sellers or April is a non-exclusive owner identified on Exhibit J.

                                1.56         “KPMG”  shall mean KPMG Peat
Marwick.

                                1.57         “Land”  shall mean the improved or
unimproved real property owned by SHOC more particularly described on Exhibit K.

                                1.58         “Leases”  shall include the real
and personal property leases of SHOC which are identified in Exhibit L.

                                1.59         “Letter of Intent”  see the second
paragraph of this Agreement.

                                1.60         “Licenses, Entitlements, and
Permits”  shall mean all licenses, entitlements, permits, governmental rights,
development of regional impact approvals, zoning rights, paid impact fees and
tap in rights, utility capacity and all other rights, approvals and permits
associated with the Included Assets or otherwise owned by SHOC with respect to
the operation of the Business in the Restricted Area.

                                1.61         “New Beazer Employee”  shall mean
any employee of either the Purchaser or April who is hired by the Purchaser at
or prior to Closing or prior to the determination of the Final Purchase Price.

                                1.62         “Non-Competition Agreements”  see
Section 6.2.19.

                                1.63         “Objection Notice”  see Section
3.2.

                                1.64         “Options”  shall mean the option
agreements and purchase and sale agree­ments between SHOC and certain third
party land sellers, a complete list of which are set forth on Exhibit M attached
hereto and made a part hereof.

                                1.65         “Permitted Exceptions”  shall mean
collectively any title exception set forth on the Title Commitment which is not
a Title Objection.

                                1.66         “Person”  shall mean any
individual, corporation, general or limited partnership, limited liability
company, limited liability partnership, joint venture, estate, trust,
association, organization, governmental body, or other entity or body.

                                1.67         “Personal Property”  shall include
all equipment, tools, furniture, office equipment, marketing materials, deposits
with community associations or community development districts and other
tangible personal property used in connection with the development of
residential homes or improved lots located on the Land or otherwise related to
SHOC’s Business, other than any items of tangible personal property described in
Exhibit N.

                                1.68         “Plans”  see Section 6.2.17.

                                1.69         “Pre-Closing Short Period”  see
Section 4.1.

                                1.70         “Premium”  see Section 3.

                                1.71         “Principals”  see the first
paragraph of this Agreement.

                                1.72         “Projects”  shall mean the projects
located in the State of Colorado and listed on Exhibit O hereto.

                                1.73         “Purchaser”  see the first
paragraph of this Agreement.

                                1.74         “Purchase Price”  shall mean the
amount, set forth in Section 3.1, that the Purchaser shall pay to consummate the
purchase and sale of the Included Assets and Shares.

                                1.75         “Reference Balance Sheets”  shall
mean the separate balance sheets for the Companies as of the Reference Date, a
true and exact copy of which will be initialed by the parties and attached
hereto as Exhibit P.

                                1.76         “Reference Date”  shall mean May
31, 2001.

                                1.77         “Reserve”  see Section 3.4.

                                1.78         “Restricted Area”  shall mean the
State of Colorado.

                                1.79         “SARA”  see Section 6.1.10.

                                1.80         “Savory Farms Environmental
Condition”  shall mean the presence of elevated concentrations of chlorinated
pesticides in the soils of the property owned by SHOC known as Savory Farms,
located at the southeast corner of Federal Boulevard and 112th Avenue in the
City of Westminster, Colorado, which is the subject of a no-action determination
issued by the Colorado Department of Public Health and Physical Environment with
respect to the property owned by SHOC but not the adjacent property.

                                1.81         “Seller”  shall mean SHOC and the
Shareholders collectively.

                                1.82         “Seller Indemnified Parties”  shall
mean the Seller, the Principals and any Affiliate or subsidiary of either of
them other than April, and any director, officer or employee of any of them.

                                1.83         “Seller Parties”  shall mean the
Seller, the Principals and April, jointly and severally.

                                1.84         “Seller’s Advisor”  see Section 11.

                                1.85         “Shareholders”  shall mean PNC
Bank, N.A. IRA Custodian f/b/o Charles H. Sanford III under Agreement dated May
2, 1996 and PNC Bank, N.A. IRA Custodian f/b/o Linda A. Elliott under Agreement
dated April 20, 1996.

                                1.86         “Shares”  see Recital 4.

                                1.87         “SHOC’s Business”  see Recital 1.

                                1.88         “Speculative Units”  shall mean the
residential housing units completed or under construction by SHOC as of June 26,
2001 or models constructed and owned by SHOC that are not the subject of an
Existing Purchase Agreement all of which are more particularly described in
Exhibit Q.

                                1.89         “Surveys”  shall mean any existing
surveys of the Land in the possession of the Companies or readily accessible by
the Companies.

                                1.90         “Tax” or Taxes”  shall mean all
federal, state, local or foreign taxes of any kind, charges, fees, customs,
duties, imposts, levies, required deposits or other assessments, including,
without limitation, all net income, gross receipts, ad valorem, value added,
transfer, gains, franchise, profits, inventory, net worth, capital stock, asset,
sales, use, license, estimated, withholding, payroll, transaction, capital,
employment, social security, required deposits, workers compensation,
unemployment, excise, severance, stamp, occupation and property taxes, together
with any interest and any penalties, fines, additions to tax or additional
amounts imposed by any taxing authority (domestic or foreign) and any transferee
liability in respect of Taxes.

                                1.91         “Tax Returns”  shall mean any
return, report, form or other documents or information filed with or submitted
to, or required to be filed with or submitted to, any governmental body in
connection with the determination, assessment, collection or payment of any Tax
(including all filings with respect to employment-related Taxes).

                                1.92         “Third Party Claim”  see Section
14.3.

                                1.93         “Title Commitment”  shall mean the
title insurance commitment issued by Land Title Guarantee Company as agent for
Old Republic National Title Insurance Company or Chicago Title Insurance Company
or Land America Title Insurance Company with respect to the Land issued in favor
of the Purchaser.

                                1.94         “Title Objection”  shall mean any
deed of trust, lien, financing statement, security agreement, security interest
or other encumbrance which is not an Assumed Liability, which encumbers SHOC’s
title to the Land and to which Purchaser objects in accordance with Section 5.1.

                                1.95         “Welfare Plan”  see Section 6.2.17.

                Section 2.               AGREEMENT TO SELL AND ASSUMPTION OF
CERTAIN LIABILITIES.

                                2.1           Agreement to Sell.  On the terms
and conditions hereinafter set forth, (i) SHOC agrees to sell the Included
Assets to the Purchaser and the Purchaser agrees to purchase the Included Assets
from SHOC; and (ii) the Principals agree to cause the Shareholders to sell the
Shares to the Purchaser and the Purchaser agrees to purchase the Shares from the
Shareholders, all in accordance with the terms hereof.

                                2.2           Assumption of Certain
Liabilities.  The Purchaser agrees to assume at the Closing the Assumed
Liabilities at the Book Value thereof and agrees to perform the obligations
incident thereto.

                The Assumed Liabilities shall not include any obligation or
liability arising from any act which would constitute a breach of the
representations and warranties of SHOC or the Principals contained in Sections
6.1 or 6.2.  Nothing contained in this Section 2 or in any instrument or
assumption executed by the Purchaser at the Closing shall be deemed to release
or relieve the Principals, SHOC or April from their or its respective
representations, warranties, covenants and agreements contained in this
Agreement or any certificate, schedule, instrument or document executed pursuant
hereto or in connection herewith, including, without limitation, the obligations
of the indemnity provisions in favor of the Purchaser in this Agreement.

                The Assumed Liabilities shall not include any liability or
obligation of the Companies or the Principals arising out of or relating to:

                                                (a)           any actual or
alleged tortious intentional misconduct of the Companies or any of their
employees or agents;

                                                (b)           any business or
business activities of SHOC or April which are not part of SHOC’s Business or
April’s Business;

                                                (c)           any liability for
expenses or Taxes, if any, in connection with, resulting from or arising out of
this Agreement or the transactions contemplated hereby, attributable to any
period prior to Closing;

                                                (d)           any liability of
SHOC or April for any Taxes of any kind or character, attributable to any period
prior to Closing;

                                                (e)           any liability of
the Seller or April under or arising by reason of this Agreement;

                                                (f)            any liability for
any expense or payable due in accordance with the terms of any Contract or other
agreement to which SHOC is a party for the period prior to Closing except as
shown on the Accrual Schedule;


                                                (g)           any liability
under any Environmental Law except as provided in Section 6.3.13; or

                                                (h)           any liability for
the violation of any statute, rule or regulation, including but not limited to
consumer protection laws, or any penalties or fines thereunder; provided,
however, that the Assumed Liabilities shall include (i) building code violations
and (ii) violation of any consumer protection laws unless it is found by a
judicial or non-judicial tribunal, acting independently of any judicial or
non-judicial tribunal in which there is a claim by a consumer under such laws,
that such violation was accompanied by fraud by the Companies or any of their
employees or agents.

                                                (i)            any liability
arising out of Crum v. April Corporation.

                In particular, SHOC shall pay and remain solely responsible for:

                                                (a)           all trade payables
under the Contracts or otherwise which apply to units closed prior to the
Closing Date except as shown on the Accrual Schedule;

                                                (b)           any liability
arising under and with respect to violations of any statute, rule or regulation,
except as specified in subsection 2.2(h) above.

                SHOC and the Principals hereby indemnify and hold harmless the
Beazer Indemnified Parties against any losses, costs, damages, fees arising or
related to the period on or before Closing or other amounts payable for the
Excluded Liabilities and for any liabilities or obligations of SHOC or April
relating to the Included Assets arising or related to the period on or before
Closing other than the Assumed Liabilities.  The Purchaser and Beazer hereby
indemnify and hold harmless the Seller Indemnified Parties against any losses,
costs, damages, fees or other amounts payable for any liabilities or obligations
of the Purchaser with respect to the Assumed Liabilities.

                Section 3.               PURCHASE PRICE PAYMENT AND PERFORMANCE.

                                3.1           Initial Purchase Price.  Purchaser
will pay to the Seller the initial purchase price (“Initial Purchase Price”)
which shall equal the combined net Book Value of SHOC and April, after making
necessary consolidating adjustments less Excluded Assets and plus Excluded
Liabilities reflected on Exhibit R, plus Assumed Liabilities, all as of the
Reference Date, plus a premium (“Premium”) in the amount of $15,000,000.00,
calculated as set forth in Exhibit R, all to be payable and allocated in
accordance with the following provisions.

                                                (a)           The Initial
Purchase Price shall be payable by Purchaser to the Seller at Closing, in cash,
Credit Liabilities, and Beazer Stock as follows:

Non-Competition Agreements (allocated 75% to Charles H. Sanford III and 25% to
Linda A. Elliott)   Cash   $4,000,000           Shares of April (allocated
86.63% to the IRA account for Charles H. Sanford III and 13.37% to the IRA
account for Linda A. Elliott)   Beazer Stock
Cash   $5,333,333
$6,666,667           Included Assets of SHOC   Beazer Stock
Credit Liabilities
Cash   $8,000,000
Book Value
Balance of Initial Purchase Price

                                                (b)           The value of the
Beazer Stock will be based on the valuation methodology described in this
Section.  The Beazer Stock shall be issued in a private placement that is exempt
from registration under applicable securities laws.  The sale of the Beazer
Stock shall be restricted for a period of one year from the Closing Date and as
may otherwise be required to comply with applicable securities laws or
regulations or applicable rules of the New York Stock Exchange.  At the end of
the one year restricted period, Beazer shall file an S-3 Registration Statement
(Resale Registration) with respect to all Beazer Stock issued in payment of the
Purchase Price.  SHOC and the Principals shall cooperate fully with Beazer to
provide such information, financial statements and other information and
undertakings as may be required to accomplish the initial private placement and
subsequent resale registration contemplated herein.

                                                (c)           The number of
shares of Beazer Stock to be issued as a part of the Purchase Price will be
determined by dividing the dollar amounts specified in Section 3.1 attributable
to Beazer Stock by the average of the closing prices of Beazer Stock during the
twenty (20) trading days immediately preceding the first trading day prior to
the Closing Date, provided that if the average closing price of Beazer Stock so
determined is more than sixty dollars ($60.00) per share, the dollar amount
specified in Section 3.1(a) will be divided by sixty dollars ($60.00) per share,
and if the foregoing average price per share is less than or equal to forty
eight dollars ($48.00) per share, then the dollar amount specified in Section
3.1(a) will be divided by forty eight dollars ($48.00) per share.  In the event
that the price would be calculated using sixty dollars ($60.00) per share, then
the Purchaser shall have the right to pay all or any portion of the Purchase
Price allocated above to Beazer Stock, at its election, in cash rather than
Beazer Stock.

                                                (d)           Purchaser shall
pay off at Closing all loans of SHOC included in the Assumed Liabilities and all
loans of April other than Excluded Liabilities.  The amounts to pay off such
loans which are Credit Liabilities shall be allocated to the cash portion of the
Purchase Price.

                                3.2           Final Purchase Price.

                                                (a)           The Final Purchase
Price shall be the sum of:

                                                                (i)           
The Initial Purchase Price;
                                                                (ii)          
Plus or minus Adjustments related to Included Assets, Excluded Assets, Assumed
Liabilities and Excluded Liabilities;

                                                                (iii)         
Plus the net increase, or minus the net decrease, in the combined net Book Value
of SHOC and April, after making necessary consolidating adjustments, after the
Reference Date through the Closing Date, without any decrease in the net Book
Value of April as a result of the distribution required by Section 9.2.1(c); and

                                                                (iv)         
Minus the net increase, or plus the net decrease, in the Assumed Liabilities
after the Reference Date through the Closing Date.

                All of the above items shall be determined in accordance with
GAAP and the net changes in Included Assets and Credit Liabilities and the
Equity of April shall include only those changes in the ordinary course of
business.

                                                (b)           SHOC and the
Principals may reallocate the cash and stock payable by Beazer to the portions
of the Purchase Price paid for the Shares of April and the Included Assets of
SHOC in any manner selected by them provided that such reallocation is approved
by Beazer prior to Closing, which approval will not be unreasonably withheld or
delayed, and provided further that such reallocation will under no circumstances
require Beazer to issue more or less Beazer Stock than that reflected in Section
3.1(a) above, subject to Beazer’s rights in Section 3.1(c).

                                                (c)           The Final Purchase
Price shall be determined as of the Closing Date on the basis of the Closing
Balance Sheets and in a manner consistent with the calculation of the Initial
Purchase Price contained in the attached Exhibit R. The Closing Balance Sheets
shall be prepared by SHOC in accordance with GAAP applied on a basis consistent
with prior periods.  KPMG shall audit the Closing Balance Sheets, prepare a
calculation of the Final Purchase Price based upon the Closing Balance Sheets
allocating the Final Purchase Price in a manner consistent with the allocation
of the Initial Purchase Price in accordance with Section 3.1, and deliver such
audited Closing Balance Sheets with its opinion with respect thereto, together
with such calculation of the Final Purchase Price, to the Purchaser and the
Seller within sixty (60) days of the Closing Date.

                                                (d)           Within thirty (30)
days following the delivery of the KPMG audited Closing Balance Sheets and
calculation of the Final Purchase Price, the Purchaser shall deliver to Seller a
notice of objection (an “Objection Notice”) or a notice of acceptance (an
“Acceptance Notice”) with respect to the Closing Balance Sheets and the
calculation of the Final Purchase Price.  If an Acceptance Notice is delivered
to Seller or if no Objection Notice is delivered to Seller within such thirty
(30) day period, such Closing Balance Sheets and the calculation of the Final
Purchase Price shall be final and binding on the parties.  If an Objection
Notice is given and the parties are unable to reach agreement within fifteen
(15) days of its date, any unresolved disputed items shall be promptly referred
to AA for resolution.  The resolution of the dispute by AA shall be final and
binding on the parties.  The fees and expenses of AA shall be divided equally
between the parties if the decision of AA results in an adjustment of the
Purchase Price of one million dollars ($1,000,000) or less and, if the
adjustment is more than one million dollars ($1,000,000), then the fees and
expenses of AA shall be paid by the Purchaser if the adjustment is an increase
in the Purchase Price and by SHOC and the Principals if the adjustment is a
decrease in the Purchase Price.

                Purchaser shall hold back from the cash portion of the Initial
Purchase Price the sum of $1,500,000.00 (“Holdback”) to provide a fund for the
payment of the adjustments provided in this Section.  Purchaser shall invest the
Holdback into an interest bearing special account for the benefit of Purchaser
and Seller at a financial institution having deposits insured by the Federal
Deposit Insurance Corporation and having a consolidated net worth of not less
than five hundred million dollars ($500,000,000.00).   Interest upon such
account will become a part of the Holdback.   The Holdback shall be set aside
from the cash payment to be made to SHOC as a part of the Purchase Price.  Both
April and SHOC agree that even though the Holdback has been divided for purposes
of ownership by the two entities, the sum of the two amounts shall be available
to the Purchaser for adjustments without distinction.  For example, in the event
that an amount is owing to the Purchaser that is covered by the Holdback and it
is allocated entirely to SHOC, the amount of the Holdback attributable to April
shall be available for payment of such amount after the exhaustion of the
Holdback attributable to SHOC and any reimbursement arrangement between SHOC and
the Shareholders with respect thereto will not affect Purchaser’s rights with
respect thereto.  Upon establishment of the Final Purchase Price, Beazer shall
retain such portion of the Holdback as it may be entitled to pursuant to this
calculation without distinction as to entity, and shall pay any amounts due to
the Seller in accordance with such calculation to the appropriate Seller.  Any
additional amounts payable reflecting Adjustments to the Book Value as of the
Closing Date shall be paid within fifteen (15) days of the establishment of the
Final Purchase Price.

                The parties shall agree upon an allocation of the Initial
Purchase Price as to the Included Assets and the Shares during the Closing
Period.  The Final Purchase Price attributable to the Included Assets shall be
allocated among the Included Assets in a manner consistent with the allocation
and agreed to by Seller and Purchaser during the Closing Period.  If there is a
dispute as to such allocation which cannot be resolved between the parties
within sixty (60) days after delivery to the parties of such schedule prepared
by KPMG, such dispute will be referred to AA for resolution and such resolution
will be binding upon the parties.  SHOC and Purchaser will each file in
compliance with the Internal Revenue Code Form 8594 completed in accordance with
such allocation.

                                                (e)           The Final Purchase
Price shall be allocated as follows:

Non-Competition Agreements $4,000,000     Shares of April $12,000,000, adjusted
for Excluded Assets and Excluded Liabilities of April     Included Assets of
SHOC Balance of Final Purchase Price

                For purposes of the allocation of the Purchase Price to SHOC,
all of the Purchase Price in excess of the tax Book Value of the Included Assets
shall be allocated to goodwill for tax purposes to the extent allowed by
applicable tax law.

                All prorations, calculations, and price credit or liability
determinations shall be made as of the Closing Date and where applicable, shall
be applied against the cash portion of the Purchase Price. For purposes of these
calculations and determinations, the Seller shall retain all benefits and
burdens of SHOC’s Business and April’s Business until 11:59 p.m. on the Closing
Date.  All employees of SHOC and April shall remain employees of SHOC and April
until 11:59 p.m. on the Closing Date. Thereafter, all benefits and burdens of
the Included Assets and Assumed Liabilities shall be of the Purchaser. Except
for the Assumed Liabilities, SHOC and the Principals hereby indemnify the Beazer
Indemnified Parties for all liabilities whatsoever arising from the operation of
SHOC’s Business on or prior to the Closing Date.

                                3.3           Manner of Payment and Post Closing
Adjustment.

                                                (a)           Upon the
satisfaction of the conditions set forth in Section 9 and Section 15 herein and
subject to the provisions of Section 3.1, the Purchaser shall pay the cash
portion of the Purchase Price by wire transfer on the Closing Date and deliver
the requisite number of shares on such date.

                                                (b)           On the Business
Day immediately prior to the Closing Date, Purchaser shall deliver to the wiring
bank its instructions to wire transfer the cash portion of the Purchase Price
established at Section 3.1 above at its earliest available time on the Closing
Date.  At least three (3) Business Days prior to the Closing Date, Sellers will
furnish to the Purchaser the wiring information for transfer of the cash portion
of the Purchase Price to each.

                                                (c)           Credit
Liabilities.  The Purchaser and the Seller shall establish a list and
calculation of the Credit Liabilities at Closing.  The Credit Liabilities set
forth on Exhibit G is a list of the Credit Liabilities as of Reference Date
together with an estimate of the Credit Liabilities thereafter through the
Closing Date.  The actual calculation and designation of the Credit Liabilities
shall be those accrued liabilities payable by the Purchaser on behalf of the
Seller after Closing.

                                3.4           Construction and Warranty Matters.

                                                (a)           The Purchaser
shall assume and perform all work caused by any warranty claim covered by an
existing form of warranty by the Companies identified in Exhibit Z and relating
to any residential housing units closed by the Companies prior to the Closing
and closed by the Purchaser thereafter.  SHOC and the Principals shall take all
actions necessary in order to continue in full force and effect the Companies’
insurance policies and to assign all benefits and payments thereunder to the
Purchaser at Closing, except to the extent of any coverage resulting from the
Seller Indemnified Parties being additional insureds under any liability
policies maintained on behalf of the Companies.  SHOC and the Principals shall
pursue all claims under the Companies’ insurance policies diligently if
requested by the Purchaser and shall not take any action which would release the
insurance companies or void or limit coverage under the Companies’ insurance
policies.  SHOC and the Principals hereby grant to the Purchaser an irrevocable
power of attorney coupled with an interest to file and pursue claims under the
Companies’ insurance policies, except to the extent of any coverage resulting
from the Seller Indemnified Parties being additional insureds under any
liability policies maintained on behalf of the Companies.

                The Purchaser shall not be responsible for and has not assumed
any obligation or liability with respect to High View including any warranty
work with respect to any homes constructed by High View.  As a condition to
Closing, SHOC shall or shall cause High View, at its expense, to acquire prior
to Closing structural warranty insurance with respect to all homes constructed
or sold by High View and will post, at its expense, any necessary sureties with
respect to such insurance.  SHOC will cause High View to deliver copies of such
warranties to the Purchaser prior to the Closing Date.  SHOC will or will cause
High View to pay all deductible amounts due under such warranties.  To the
extent practicable, SHOC will cause High View and High View hereby agrees to
assert any claims arising out of the High View homes against such insurance
prior to asserting any claim with respect to any general liability insurance
available to the Purchaser after Closing.

                In consideration of assumption and performance of such warranty
claims, Purchaser shall receive a credit in calculation of net Book Value for
the warranty reserve maintained on the Reference Balance Sheets, as adjusted by
the Closing Balance Sheets (“Reserve”).

                                                (b)           The Purchaser
shall enter into a Contract with High View at Closing whereby the Purchaser
agrees to perform warranty work on behalf of High View at the sole cost and
expense of High View.  The Contract shall be on mutually acceptable terms but
shall provide that none of the Beazer Indemnified Parties shall have any
liability or obligation with respect to any of such warranty work or the unit
that is the subject of such work other than the obligation of the particular
Beazer Indemnified Party to undertake such work in a manner consistent with the
standards of the residential construction industry in the Denver, Colorado
area.  The Purchaser shall not be responsible for the payment of any deductible
amounts with respect to any insurance policies insuring High View.  The amounts
in the Reserve shall not be available to the Seller or High View to pay warranty
claims amounts or any other amounts with respect to High View.

                                                (c)           SHOC and the
Principals shall provide to the Purchaser prior to the Closing Date the
agreement of the insurance companies issuing the Companies’ product liability
and general liability insurance policies in favor of the Purchaser in force
during the eight (8) years prior to the Closing Date that (i) the Companies’
insurance policies are in full force and effect with no amounts due and payable
thereunder; (ii) name the Beazer Indemnified Parties as additional named
insureds thereunder; (iii) the insurance companies will permit the Purchaser to
make claims thereunder on behalf of the Seller Parties by use of a power of
attorney issued by the Seller Parties in favor of the Purchaser and will pay the
proceeds thereof to the Purchaser without claims of the Seller, except to the
extent of any coverage resulting from the Seller Indemnified Parties being
additional insureds under any liability policies maintained on behalf of the
Companies; (iv) the insurance companies will not deny or limit coverage under
the Companies’ insurance policies because of the closing of the transactions
contemplated hereby; and (v) acknowledge that the coverage of the policies are
not affected by the inclusion of the waiver of subrogation clause in Section 14,
the execution and delivery of the release and covenant not to sue required under
Section 19 hereof and the execution and delivery of the power of attorney in
favor of the Purchaser.  SHOC and the Principals shall take all actions and pay
such reasonable amounts (as determined by Seller) as are necessary to obtain at
or prior to Closing the foregoing agreement by the insurance companies issuing
the Companies’ insurance policies.


                                                (d)           Purchaser will
maintain the Seller Indemnified Parties as additional insured under all of the
Companies’ liability insurance policies or such replacement policy as the
Purchaser may obtain for a period of eight (8) years after the Closing Date.

                                                (e)           Exhibit S sets
forth, by year and by company, for SHOC, April and their Affiliates, residential
units completed and the insurance and warranties covering such residential
units.

                Section 4.               TAX INDEMNITY PROVISIONS.

                                4.1           Indemnification. The parties agree
that (i) consistent with Treasury Regulations Section 1.1502-76, (A) the short
taxable year of April resulting from the inclusion by the Purchaser of April in
its consolidated group upon the sale of April to the Purchaser will end at the
end of the day on the date hereof (the “Pre-Closing Short Period”) and (B) for
purposes of determining the year to which April’s items of income, gain, loss
and deduction with respect to the Included Assets should be allocated, April
shall be treated as if it sold its interests in SHOC immediately prior to the
sale of the stock of April to the Purchaser and (ii) for purposes of determining
the timing of the recognition of items of income, gain, loss and deduction, the
sale of the Included Assets shall be deemed to occur immediately prior to the
sale of the stock of April to the Purchaser.  In addition, the parties agree
that the interim closing of the books method shall be used in order to allocate
items of income, gain, loss and deduction with respect to the Included Assets. 
Accordingly, all items of income, gain, loss and deduction resulting from the
sale of the Included Assets by SHOC which are allocated to April will be
included on the Tax Return to be filed by April for the Pre-Closing Short Period
and all income, gain, loss and deduction allocable to April for the period
arising prior to the deemed sale of April’s interests in SHOC shall be included
on the Tax Return to be filed by April for the Pre-Closing Short Period.

                                                (a)           SHOC and the
Principals agree to indemnify and hold harmless the Beazer Indemnified Parties
and April against the following Taxes (except to the extent that reserves appear
on the Closing Balance Sheets for such Taxes) and, except as otherwise provided
in Section 4.4, against any loss, damage, liability or expense, including
reasonable fees for attorneys and other outside consultants, incurred in
contesting or otherwise in connection with any such Taxes:  (i) Taxes imposed on
April or High View with respect to taxable periods of such Person ending on or
before the Closing Date (or Taxes which result from any transactions
contemplated by this Agreement or which occur or are deemed to occur during the
Pre-Closing Short Period of April pursuant to Section  4.1(a) above); (ii) with
respect to taxable periods beginning before the Closing Date and ending after
the Closing Date, Taxes imposed on April or High View which are allocable,
pursuant to Section 4.1(b), to the portion of such period ending on the Closing
Date; (iii) Taxes imposed on any member of any affiliated group with which April
files or has filed a Return on a consolidated or combined basis for a taxable
period ending on or before the Closing Date; and (iv) Taxes imposed on the
Purchaser or April or High View as a result of any breach of warranty or
misrepresentation under Section 6.2.7.

                                                (b)           In the case of
Taxes that are payable with respect to a taxable period that begins before the
Closing Date and ends after the Closing Date, the portion of any such Tax that
is allocable to the portion of the period ending on the Closing Date shall be:


                                                                (i)           
in the case of Taxes that are based upon or related to income or gross receipts
or sale or use Tax, deemed equal to the amount which would be payable if the
taxable year ended with the Closing Date, and

                                                                (ii)          
in the case of any Taxes other than gross receipts, sale or use Tax and Taxes
based upon or related to income, deemed to be the amount of such Taxes for the
entire period, multiplied by a fraction the numerator of which is the number of
calendar days in the period ending on the Closing Date and the denominator of
which is the number of calendar days in the entire period.

                                4.2           Returns and Payments.

                                                (a)           From the Effective
Date through and after the Closing Date, the Shareholders shall prepare and
file, subject to the Purchaser’s prior review and approval, which approval will
not be unreasonably withheld or delayed, or otherwise furnish in proper form to
the appropriate governmental authority (or cause to be prepared and filed or so
furnished) in a timely manner all Tax Returns relating to April that are due on
or before or relate to any taxable period ending on or before the Closing Date
(and the Purchaser shall do the same with respect to any taxable period ending
after the Closing Date).  Tax Returns of April not yet filed for any taxable
period that begins before the Closing Date shall be prepared in a manner
consistent with past practices employed with respect to April (except to the
extent counsel for SHOC, the Principals, or April renders a legal opinion that
there is no reasonable basis in law therefor or determines that a Tax Return
cannot be so prepared and filed without being subject to penalties).  With
respect to any Tax Return required to be filed by the Purchaser or the
Shareholder with respect to April and the Subsidiaries and as to which an amount
of Tax is allocable to the other party under Section 4.1(b), the filing party
shall provide the other party and its authorized representatives with a copy of
such completed Tax Return and a statement certifying the amount of Tax shown on
such Tax Return that is allocable to such other party pursuant to Section
4.1(b), together with appropriate supporting information and schedules at least
20 Business Days prior to the due date (including any extension thereof) for the
filing of such Tax Return, and during such 20 Business Day period such other
party and its authorized representatives shall have the right to review and
comment on such Tax Return and statement.

                                                (b)           Principals shall
pay, or cause the Shareholders to pay, when due and payable all Taxes with
respect to April for any taxable period ending on or before the Closing Date to
the extent such Taxes exceed the amount, if any, accrued for such Taxes as
current Taxes payable on the Closing Balance Sheets, and the Purchaser shall so
pay or cause to be paid Taxes for any taxable period after the Closing Date
(subject to its right of indemnification from SHOC and Principals by the date
set forth in Section 4.5 for Taxes attributable to the portion of any Tax period
that includes the Closing Date pursuant to Section 4.1(b)).

                                4.3           Refunds. Any Tax refund (including
any interest with respect thereto) relating to April for any taxable period
prior to the Closing Date (except for any refund included on its Closing Balance
Sheet, which shall be the property of the Purchaser, and if paid to the Seller,
shall be paid over promptly to the Purchaser) shall be the property of the
Shareholders, and if received by the Purchaser or April shall be paid over
promptly to the Shareholders.  Notwithstanding the foregoing sentence, any Tax
refund (or equivalent benefit to the Shareholders through a reduction in Tax
liability) for a period before the Closing Date arising out of the carry-back of
a loss or credit incurred by April in a taxable year ending after the Closing
Date shall be the property of the Purchaser and, if received by the
Shareholders, shall be paid over promptly to the Purchaser.

                                4.4           Contests.

                                                (a)           After the Closing,
the Purchaser shall promptly notify the Seller in writing of any written notice
of a proposed assessment or claim in an audit or administrative or judicial
proceeding of the Purchaser or of April which, if determined adversely to the
taxpayer, would be grounds for indemnification under this Section 4; provided,
however, that a failure to give such notice will not affect the Purchaser's
right to indemnification under this Section 4 except to the extent, if any,
that, but for such failure, the Seller could have avoided all or a portion of
the Tax liability in question.

                                                (b)           In the case of an
audit or administrative or judicial proceeding that relates to periods ending on
or before the Closing Date, provided that SHOC and the Principals acknowledge in
writing their liability under this Agreement to hold the Beazer Indemnified
Parties and April harmless against the full amount of any Adjustment which may
be made as a result of such audit or proceeding that relates to periods ending
on or before the Closing Date (or, in the case of any taxable year that includes
the Closing Date, against an Adjustment allocable under Section 4.1(a) to the
portion of such year ending  on or before the Closing Date), the Shareholders
shall have the right at their expense to participate in and control the conduct
of such audit or proceeding but only to the extent that such audit or proceeding
relates solely to a potential Adjustment for which the Shareholders have
acknowledged their liability; the Purchaser also may participate in any such
audit or proceeding and, if the Shareholders do not assume the defense of any
such audit or proceeding, the Purchaser may defend the same in such manner as it
may deem appropriate, including, but not limited to, settling such audit or
proceeding after giving five days’ prior written notice to the Shareholders
setting forth the terms and conditions of settlement.  In the event that issues
relating to a potential Adjustment for which the Shareholders and the Principals
have acknowledged their liability are required to be dealt with in the same
proceeding as separate issues relating to a potential Adjustment for which the
Purchaser would be liable, the Purchaser shall have the right, at its expense,
to control the audit or proceeding with respect to the latter issues.

                                                (c)           With respect to
issues relating to a potential Adjustment for which both the Shareholders and
the Principals (as evidenced by its acknowledgment under this Section 4.4) and
the Purchaser or April or High View could be liable, (i) each party may
participate in the audit or proceeding, and (ii) the audit or proceeding shall
be controlled by that party which would bear the burden of the greater portion
of the sum of the Adjustment and any corresponding Adjustments that may
reasonably be anticipated for future Tax periods.  The principle set forth in
the immediately preceding sentence shall govern also for purposes of deciding
any issue that must be decided jointly (including, without limitation, choice of
judicial forum) in situations in which separate issues are otherwise controlled
under this Section 4 by the Purchaser and the Shareholders.


                                                (d)           Neither the
Purchaser nor the Shareholders shall enter into any compromise or agree to
settle any claim pursuant to any Tax audit or proceeding which would adversely
affect the other party for such year or a subsequent year without the written
consent of the other party, which consent may not be unreasonably withheld.  The
Purchaser and the Shareholders agree to cooperate, and the Purchaser agrees to
cause April and High View to cooperate, in the defense against or compromise of
any claim in any audit or proceeding.

                                4.5           Time of Payment.  Payment by the
Seller of any amounts due under this Section 4 in respect of Taxes shall be made
(i) at least three (3) Business Days before the due date of the applicable
estimated or final Return required to be filed by the Purchaser on which is
required to be reported income for a period ending after the Closing Date for
which SHOC or the Principals are responsible under Section 4.1(b) without regard
to whether the Return shows overall net income or loss for such period, and (ii)
within three Business Days following an agreement among the Shareholders and the
Principals and the Purchaser that an indemnity amount is payable, an assessment
of a Tax by a taxing authority, or a “determination” as defined in Section
1313(a) of the Code.  If liability under this Section 4 is in respect of costs
or expenses other than Taxes, payment by SHOC or the Principals of any amounts
due under this Section 4 shall be made within five Business Days after the date
when SHOC and the Principals have been notified by the Purchaser that SHOC and
the Principals have a liability for a determinable amount under this Section 4
and is provided with calculations or other materials supporting such liability.

                                4.6           Cooperation and Exchange of
Information. The Principals and the Purchaser will provide each other with such
cooperation and information as they reasonably may request of the other in
filing any Return, amended Return or claim for refund, determining a liability
for Taxes or a right to a refund of Taxes, participating in or conducting any
audit or other proceeding in respect of Taxes or making representations to or
furnishing information to parties subsequently desiring to purchase April or any
of the April Assets.  Such cooperation and information shall include providing
copies of relevant Returns or portions thereof, together with accompanying
schedules, related work papers and documents relating to rulings or other
determinations by Tax authorities.  SHOC shall make its employees available on a
basis mutually convenient to both parties to provide explanations of any
documents or information provided hereunder.  Each of the Principals, SHOC and
the Purchaser shall retain all Returns, schedules and work papers, records and
other documents in its possession relating to Tax matters of April and High View
for each taxable period first ending after the Closing Date and for all prior
taxable periods until the later of (i) the expiration of the statute of
limitations of the taxable periods to which such Returns and other documents
relate, without regard to extensions except to the extent notified by the other
party in writing of such extensions for the respective Tax periods, or (ii) six
years following the due date (without extension) for such Returns.  Any
information obtained under this Section 4.6 shall be kept confidential except as
may be otherwise necessary in connection with the filing of Returns or claims
for refund or in conducting an audit or other proceeding.

                                4.7           Conveyance Taxes.  Except as
specified below, SHOC shall be liable for and shall hold the Purchaser harmless
against any real property transfer or gains, sales, use, transfer, value added,
stock transfer, and any transfer, registration, and other fees, and any similar
Taxes which become payable in connection with the transactions contemplated by
this Agreement, and shall file such applications and documents as shall permit
any such Tax to be assessed and paid on or prior to the Closing Date in
accordance with any available pre-sale filing procedure.  The Purchaser shall
execute and deliver all instruments and certificates necessary to enable SHOC to
comply with the foregoing.  Purchaser shall be liable for and pay all
documentary fees and recording fees with respect to recording of deeds related
to the transfer of title to the Land.

                                4.8           Miscellaneous.

                                                (a)           The Seller and the
Purchaser agree to treat all payments made by either of them to or for the
benefit of the other (including any payments to April) under this Section 4,
under other indemnity provisions of this Agreement and for any
misrepresentations or breaches of warranties or covenants as adjustments to the
Purchase Price and that such treatment shall govern for purposes hereof except
to the extent that the laws of a particular jurisdiction provide otherwise, in
which case such payments shall be made in an amount sufficient to indemnify the
relevant party on an after-tax basis.

                                                (b)           From and after the
date of this Agreement, the Shareholders shall not without the prior written
consent of the Purchaser (which may, in its sole and absolute discretion,
withhold such consent) make, or cause or permit to be made, any Tax election
that would affect April.

                                                (c)           For purposes of
this Section 4, “the Purchaser” and “the Seller”, respectively, shall include
each member of the affiliated group of corporations of which it is or becomes a
member (other than April, except to the extent expressly referenced).

                                                (d)           Each of the
parties shall be entitled to recover against the other parties professional fees
and related costs that it may reasonably incur to enforce the provisions of this
Section 4.

                Section 5.               TITLE EXAMINATION, SURVEYS AND
OBJECTIONS.

                                5.1           Title Examination.  The Purchaser
shall cause SHOC’s title to the Land and Improvements to be examined and may
have surveys prepared or updated at any time and from time to time up to and
through the Closing Date and may at, any time prior to Closing, give SHOC
written notice of any Title Objections disclosed by such exami­nation of title
or updated survey that were not disclosed by the Purchaser’s title examination. 
SHOC shall (i) satisfy or commit to satisfy at Closing, at SHOC’s expense, any
mortgages, liens or other monetary encumbrances (other than Assumed
Liabilities), including assessments or homeowner’s association fees affecting
the Land or Improvements, judgments and liens affecting the Included Assets, 
(ii) satisfy or correct, at SHOC’s expense, any Title Objection arising in
breach of SHOC’s covenants, representa­tions or warranties under this Agreement
including bonding off any materialmen liens or other bondable Title Objections
and (iii) use reasonable efforts to cure and correct all other Title
Objections.  SHOC shall not be obligated to cure any Title Objections other than
those described in clauses (i) and (ii) above.  The Purchaser shall have the
remedies described in Section 5.2 for the failure to cure such Title Objections.


                                5.2           Failure to Correct Title
Objections.  If SHOC fails to satisfy or correct any Title Objection known to
the Purchaser on or prior to the Closing Date, the Purchaser shall by written
notice to SHOC elect one of the following:

                                                5.2.1        To waive such Title
Objection and to close the transac­tion in accordance with the terms of this
Agreement; nothing contained in this section shall waive or terminate the
obligations of SHOC with respect to the removal of certain Title Objections set
forth in the preceding section.

                                                5.2.2        For Title
Objections for which SHOC is not obligated to remove as provided in Section 5.1,
the Purchaser may also (i) exclude the affected portion of the Land and close
the transaction contemplated hereby with a decrease in the cash portion of the
Purchase Price based upon the Book Value of the portion of the Land excluded; or
(ii) terminate this Agreement in which event neither SHOC nor the Purchaser
shall have any further rights, duties or obligations under this Agreement.

                                                5.2.3        The Purchaser shall
have the right to offset from the Purchase Price such amounts as are necessary
in order to cause the removal of any taxes, liens, judgments, or monetary
encumbrances affecting the Land which SHOC is obligated to terminate and satisfy
and remove pursuant to the provisions of Section 5.1.

                                                5.2.4        Any monetary
encumbrance, judgment, lien, lis pendens or other monetary matter affecting
title to the Property and not known to the Purchaser on the Closing Date shall
be subject to the warranty of title contained in the closing document and other
representations and warranties contained herein.

                                5.3           Surveys.  SHOC shall provide to
the Purchaser all Surveys within ten (10) Business Days of the date hereof.

                Section 6.               REPRESENTATIONS AND WARRANTIES.

                                6.1           Representations and Warranties of
SHOC.  As a material inducement to the Purchaser to enter into this Agreement
and to purchase the Included Assets, SHOC hereby represents and warrants to the
Purchaser as follows:

                                                6.1.1        Organization of
SHOC.  SHOC is a limited liability limited partnership duly organized and
validly existing under the laws of the State of Colorado; is in good standing
and is qualified to do business under the laws of the State of Colorado; and has
the power to own, dispose of and execute agreements to sell the Included Assets,
and to engage in the transactions contemplated in this Agreement and to perform
and observe the terms and provisions of this Agreement.

                                                6.1.2        Authorization. 
This Agreement has been duly authorized by all necessary action on the part of
SHOC.

                                                6.1.3        Due Execution. 
This Agreement has been duly authorized, executed and delivered by SHOC, is
legal, valid and binding upon SHOC and is enforceable in accordance with its
terms, subject to bankruptcy, insolvency, reorganization and other laws of
general application affecting the enforcement of the rights or remedies of
creditors generally.


                                                6.1.4        Status under the
Internal Revenue Code.  SHOC is not a “foreign person” as that term is defined
in Section 1445 of the Internal Revenue Code of 1986, as amended.

                                                6.1.5        Litigation.  Other
than as disclosed on Exhibit T there is no action, suit, proceeding or to the
best of SHOC’s knowledge, claim (other than third party warranty claims in the
normal course of business) affecting SHOC or the Included Assets or any portion
thereof pending or being prosecuted in any court or by or before any federal,
state, county or municipal department, commission, board, bureau, agency or
other governmental instrumentality.

                                                6.1.6        Title to Assets. 
SHOC presently has good and indefeasible fee simple title to the Lands and owns
the Included Assets subject to the Permitted Exceptions.

                                                6.1.7        Material
Deterioration.  As of Closing, the Included Assets shall not have suffered, in
the aggregate or on a per Project basis, material deterioration subject to the
provisions of Section 10 herein.

                                                6.1.8        Rights to Purchase
Land.  Except as described in Exhibit U, there are no outstanding contracts,
options or rights of first refusal granted by SHOC to any other person or entity
outstanding to purchase the Land or any of the Included Assets other than the
Existing Purchase Agreements.

                                                6.1.9        Compliance with
Laws.  To the best of SHOC’s knowledge, with respect to the Included Assets and
the Assumed Liabilities, SHOC has complied in all material respects with all
applicable laws, rules, regulations, codes, plans, injunctions, judgments,
orders, decrees, rulings, and charges thereunder) of federal, state, and local
governments (and all agencies thereof), and no action, suit, proceeding,
hearing, investigation, charge, complaint, claim, demand, or notice has to its
knowledge been filed, commenced or threatened against it alleging any failure so
to comply which would materially and adversely affect the Included Assets.  To
the best of its knowledge, SHOC has complied with respect to the Included
Assets, in all material respects with all Environmental Laws including the
remediation requirements and related documents applicable to SHOC with respect
to the Savory Farms Environmental Condition, Colorado Consumer Protection Act
and Colorado Soil Condition Disclosure Act, including expansive soil
disclosures, health, and safety Laws, and no action, suit, proceeding, hearing,
investigation, charge, complaint, claim, demand, or notice has been filed or
commenced against it alleging any failure so to comply.  To the best of SHOC’s
knowledge, neither the Included Assets or any portion of a subdivision which
contains Included Assets nor any portion thereof violates any zoning, building,
fire, health, pollution, subdivision, environmental protection or waste disposal
ordinance, code, law or regulation or any requirement contained in any hazard
insurance policy covering the Included Assets.  SHOC shall give prompt notice to
the Purchaser of any notification or allegation of such violation which shall be
received by SHOC prior to Closing.  Without limitation to the foregoing, to the
best of SHOC’s knowledge, the Land is in compliance in all material respects
with and SHOC has received no notice and knows of no fact or condition which
could give rise to a violation of any environmental law, rule, ordinance or
regulation or any zoning or other land use law, rule, ordinance or regulation
including, but not limited to, any of the foregoing that may affect the Land in
the nature of a plan, permit, or any land use or environmental law as to
endangered species.  SHOC has no knowledge of the construction of any housing
units in a manner that would be subject to any material construction defects
(other than usual and customary punchlist items) or damage caused by ground
subsidence each giving rise to products liability claims against SHOC by third
party purchasers of such units other than as disclosed in detail on Exhibit V
for which the Seller and the Purchaser in good faith believe a sufficient amount
has been reserved against on the Closing Balance Sheet.  To the best knowledge
of SHOC, SHOC is in full compliance with local, state and federal ordinances,
statutes, laws or regulations governing the sale of residential lots to
individuals.


                                                6.1.10        Environmental
Warranty.  (i) SHOC has not disposed of, generated from or dumped on any of the
Land any toxic or hazardous substance as defined under any Environmental, Health
and Safety Laws, nor, to the best of its knowledge, has any such property been
used at any time for the disposal, generation or dumping of any such toxic or
hazardous substance, except for the Savory Farms Environmental Condition and any
other condition disclosed in the environmental phase I reports with respect to
the Land delivered to the Purchaser; (ii)  to the best of the knowledge of SHOC,
no underground storage tanks are presently or at any time were located on the
Land and subsequently removed or filled except as may have been disclosed in the
environmental Phase I reports with respect to the Land delivered by SHOC to the
Purchaser; (iii) to the best knowledge of SHOC, the Land (other than a portion
of Bellcross Ranch which has been used as a landfill has not been used as a
landfill or as a dump for garbage or refuse.  For purposes herein, the term
“Environmental Law” shall mean any federal, state or local law, statute,
ordinance, code, rule, regulation, license, authorization, decision, order,
injunction, decree, or rule of common law, and any judicial interpretation of
any of the foregoing, which pertains to health, safety, any hazardous material,
or the environment (including but not limited to ground or air or water or noise
pollution or contamination, and underground or above ground tanks) and shall
include without limitation, the Solid Waste Disposal Act, 42 U.S.C. § 6901 et
seq.; the Comprehensive Environmental Response, Compensation and Liability Act
of 1980, 42 U.S.C. § 9601 et seq. (“CERCLA”), as amended by the Superfund
Amendments and Reauthorization Act of 1986 (“SARA”); the Hazardous Materials
Transportation Act, 49 U.S.C. § 1801 et seq.; the Federal Water Pollution
Control Act, 33 U.S.C. § 1251 et seq.; the Clean Air Act, 42 U.S.C. § 7401 et
seq.; the Toxic Substances Control Act, 15 U.S.C. § 2601 et seq.; the Safe
Drinking Water Act, 42 U.S.C. § 300f et seq.  SHOC hereby indemnifies and holds
harmless the Purchaser from and against the breach or alleged breach of any of
the foregoing Environmental Laws with respect to the Land arising prior to the
Closing Date.  SHOC shall provide existing Phase I environmental reports and
reliance letters for all such environmental reports to Purchaser at SHOC’s cost;
and (iv) SHOC has delivered to Purchaser Phase I environmental reports covering
all of the Land.  The Seller has provided disclosure of the Savory Farms
Environmental Condition to all purchasers and shall provide such disclosure to
all prospective purchasers executing prior to Closing contracts for purchase of
residential units at Savory Farms.


                                                6.1.11      Condemnation.  There
are no pending and to the best of SHOC’s knowledge there are no threatened or
contemplated eminent domain proceedings affecting the Land or any part thereof. 
SHOC shall give prompt notice to the Purchaser of any such proceedings which
occur or, to the best of SHOC’s knowledge, are threatened prior to Closing.

                                                6.1.12      Public Rights of
Way.  Except as set forth in Exhibit W, the Land is served by publicly dedicated
public way(s); and the rights of ingress and egress to and from the Land and to
the best of SHOC’s knowledge such adjoining public way(s) are not restricted or
limited in any manner.

                                                6.1.13      Proceedings
Affecting Development.  To the best knowledge of SHOC, there are no pending or
threatened proceedings that could have the effect of changing any zoning of the
Land or impairing or restricting access between the Land and adjacent public
roads which would materially impair the ability of the Purchaser to develop the
portion of the Land affected as a single family residential project consistent
with SHOC’s development plans for that portion of the Land.

                                                6.1.14      Use Restrictions. 
Except for the Permitted Title Exceptions, neither SHOC, nor any predecessor in
title to SHOC, has any agreement currently in effect with any entity, public or
private, which would be binding upon the Purchaser and would prevent the use of
the Land for any of the uses allowed for single family residential and, where
applicable, mixed use development.

                                                6.1.15      Bankruptcy.  SHOC is
not the subject of any bankruptcy, reorganization or insolvency proceeding
pending or, to the best of SHOC’s knowledge, threatened against SHOC.

                                                6.1.16      Contracts.  The list
of Contracts set forth on Exhibit F attached hereto is a true and exact list of
all material contracts other than the Existing Purchase Agreements affecting the
Land or SHOC as of the Closing Date.  No amount remains unpaid thereunder except
for amounts shown on the Accrual Schedule.  For purposes of this Section,
“material” will be defined as any contract having a total performance value of
$25,000 or more, or the term of which does not expire or cannot be terminated
within thirty (30) days after the Closing Date.

                                                6.1.17      Agreements.  Except
as set forth on Exhibit X and except for the Permitted Exceptions, there are no
service contracts, management agreements, or other agreements or instruments in
force and effect, oral or written, that grant to any person whomsoever or any
entity whatsoever any right, title, interest, or benefit in or to all or any
part of the Land or Improvements other than the Existing Purchase Agreements, or
any rights relating to the use, operation, management, maintenance, or repair of
all or any part of the Land or Improvements, which will survive the Closing or
be binding upon the Purchaser.  The list of the Existing Purchase Agreements set
forth on Exhibit I is a true and exact list of all purchase agreements affecting
the Included Assets.


                                                6.1.18      Utilities.  To the
best knowledge of SHOC, all portions of the Land are served by utilities (which
may include water, sewer, storm sewer, electricity and gas) all in accordance
with the development plans of SHOC which have been provided to the Purchaser on
or before Closing and the Land has sufficient water rights or public water
utilities to permit the development of housing units thereon in the maximum
density planned for the Land.  The foregoing water rights are included in the
Included Assets and are not subject to an Encumbrance other than the Assumed
Liabilities.

                                                6.1.19      Financial
Information.  SHOC has delivered to the Purchaser copies of the  Financial
Statements and will deliver to the Purchaser its Reference Balance Sheet.  Its
Reference Balance Sheet will be complete and accurate in all material respects
and will be prepared from the books and records of SHOC in accordance with
GAAP.  Its Reference Balance Sheet will be fairly stated as of the Reference
Date.  The Financial Statements are true and correct in all respects, have been
prepared in accordance with GAAP, and accurately portray the financial condition
of SHOC as of the date indicated.  There have been no material changes to the
condition of SHOC from the condition shown on such Financial Statements.

                                                6.1.20      Licenses,
Entitlements, and Permits.  To the best knowledge of SHOC after due inquiry,
SHOC is in material compliance in all respects with all Licenses, Entitlements,
and Permits and has received no notification that it is not in compliance with
any of the foregoing.  No transfer fee is payable with respect to the transfer
of such permits and licenses which are transferable.  The Licenses,
Entitlements, and Permits are sufficient in all respects to conduct the Business
in the Restricted Area including the completion of the Projects in the manner
currently under construction and development.

                                                6.1.21      Restrictive
Covenants.  To the best knowledge of SHOC after due inquiry, SHOC, the
Improvements, and the Included Assets are in material compliance with all
restrictive covenants affecting the Land.

                                                6.1.22      Access to Material
Information.  To the best of SHOC’s knowledge, SHOC has not withheld from the
Purchaser any material information, books, records, files or other matters in
the possession of SHOC related to the Included Assets.

                                                6.1.23      Leases.  The Leases
described in Exhibit L are in full force and effect, all obligations of SHOC are
current and SHOC is in compliance, in all material respects, with all material
terms and conditions thereof and SHOC has provided to the Purchaser complete
copies of the Leases.  The Purchaser shall designate the Leases to be assumed on
or before Closing and the obligations of Purchaser with respect to the transfer
shall be conditioned upon the receipt of all required approvals.  Except for the
Leases, there are no parties in possession of the Land or entitled to possession
thereof other than SHOC, except for existing month to month leases which are
subject to termination on thirty days notice.

                                                6.1.24      Backlog Units and
Speculative Units.  The list of the Backlog Units on Exhibit Y and the
Speculative Units on Exhibit Q respectively are a true and complete list of the
respective items, as of June 26, 2001.
                                                6.1.25      Warranties to
Homebuyers.  SHOC and April warrant and represent that:  (i) neither of them
have provided to any homebuyer any homeowner insurance from a third party,
except HBW warranties furnished by April to homebuyers; (ii) the forms of the
warranty provided to homebuyers during any period under which a claim can still
be made, are as set forth on Exhibit Z; and (iii)  there are no material claims
under such warranties or conditions disclosed to or known by any of them with
respect to any residential housing units sold by any of them that has given or
could give rise to any material claims under such warranties or under applicable
law other than as set forth on Exhibit AA.

                                                6.1.26      Options.  The list
of the Options is a true and exact list of the Options.  The Options are in full
force and effect and no event of default or event that but for the passage of
time or giving of notice would constitute an event of default exists
thereunder.  At Closing, all Options will be assigned to the Purchaser. 
Principals and SHOC, at their expense, shall use their best efforts to obtain
any approvals required under the Options prior to Closing in order to permit the
transfer and assignment thereof to the Purchaser, and shall expend reasonable
costs not to exceed $50,000 in the aggregate and any required attorneys’ fees to
obtain such approvals.  The Schedule attached hereto as Exhibit M is a true and
correct statement of certain of the terms and conditions of the Options
including the amount of property remaining to be purchased thereunder as of the
Reference Date and projected as of the Closing Date. The warranty contained
herein as to the existence of defaults by the grantor, seller or optionor shall
be limited to the knowledge of SHOC.

                                                6.1.27      Truth and Accuracy
of the Representations and Warranties.  At the Closing, to the best knowledge of
SHOC and the Principals, after due inquiry, no representation, warranty or
covenant of SHOC contained in this Agreement or in any other written statement
or certificate delivered by SHOC pursuant to this Agreement or in connection
with the transactions contemplated herein contains or will contain any untrue
statement of a material fact or omits or will omit to state a material fact
necessary to make the statements contained herein or therein not misleading.

                                                6.1.28      Change Orders and
Cost Overruns with Respect to Speculative Units.  To the best of SHOC’s
knowledge there are no cost overruns or change orders with respect to the
Speculative Units that would materially modify the estimates delivered to the
Purchaser.

                                6.2           Representations and Warranties as
to April.  April, as to itself, and the Principals represent and warrant to
Purchaser as follows:

                                                6.2.1        Stock Ownership and
Other Matters.  The Shareholders are the lawful owners of record and
beneficially of all of the Shares, free and clear of all encumbrances of every
kind, and the Shareholders have full legal power and all authorization required
by law to transfer and deliver the Shares in accordance with this Agreement.  At
the Closing, Shareholders will be the lawful owner of record and beneficially of
the Shares.  At the Closing, the Principals shall cause the Shareholders to
validly convey and transfer to Purchaser the Shares, free and clear of all
Encumbrances.  None of the Shares are, or at the Closing, will be, subject to
restrictions on the transfer thereof, except for restrictions imposed by
applicable federal and state securities laws.  Each of the Shareholders is not,
and, at the Closing will not be, a party to or bound by any written or oral
contract or agreement which grants to any Person an option or right of first
refusal or other right of any character to acquire at any time, or upon the
happening of any stated events, shares of capital stock or other securities
whether or not presently issued and outstanding on the Closing Date.  Neither of
the Shareholders is a “foreign person” within the meaning of Internal Revenue
Code Section 1445(f)(3) and Treasury Regulation Section 1.1445-2(b)(2)(i). 
There is no pending action or proceeding that has been commenced against the
Shareholders that may have the effect of preventing, delaying or making illegal
the transactions contemplated in this Agreement and, to the best knowledge of
the Principals, no such action or proceeding has been threatened.  Neither the
execution and delivery of this Agreement by SHOC nor the consummation by the
Shareholders of the transactions provided for herein or therein will conflict
with, violate, or result in a breach of, default under or the creation of any
Encumbrance pursuant to, any agreement to which the Shareholders is a party or
by which it is bound or any law, permit, license, order, judgment or decree or
any provision of the Articles of Incorporation or By-Laws of April or any
Contract to which either SHOC or April or the Shareholders is a party.  This
Agreement has been duly executed and delivered by the Principals and constitute
the legal, valid and binding obligations of the Principals, enforceable against
them in accordance with their respective terms.  No permit, authorization,
consent or approval of, or filing with or notification to, any governmental,
regulatory or administrative body or any other third party is required in
connection with the execution and delivery of this Agreement by the Principals.
No representation or warranty by the Principals in this Agreement contains or
will contain any untrue statement of a material fact or omits or will omit to
state any material fact necessary to make any statement herein not misleading


                                                6.2.2        Transactions with
Affiliates.  Exhibit BB hereto sets forth, for (i) the Principals, (ii) any
member of the immediate family of the Principals, or (iii) any corporation,
partnership, limited liability company, trust or other entity in which any of
such Persons owns any beneficial interest (other than any publicly-held
corporation whose stock is traded on a national securities exchange or in the
over-the-counter market and less than five percent (5%) of the stock of which is
beneficially owned by any of such Persons), or is a director, officer, trustee,
partner or holder of more than five percent (5%) of the outstanding capital
stock thereof or is otherwise an Affiliate thereof (collectively “Insiders”),
every agreement, undertaking, understanding or compensation arrangement of any
Insider with April (other than normal employment arrangements) and any interest
of any Insider in any property, real, personal or mixed, tangible or intangible,
used in or pertaining to the business of April (other than ownership of capital
stock of April).  None of the Insiders has any direct or indirect interest
exceeding five percent (5%) in any competitor, supplier or customer of April or
in any Person from whom or to whom April leases any property, or in any other
Person with whom April transacts business of any nature.  For purposes of this
Section 6.2.2, the members of the immediate family of the Principals shall
consist of the spouse, parents, children and siblings of the Principals.

                                                6.2.3        Organization,
Standing, Qualification and Capitalization. April is a corporation duly
organized, validly existing and in good standing under the laws of the state of
Colorado, and has all requisite corporate power and authority to conduct its
business as presently conducted and to own and lease the properties and assets
used in connection therewith.  A complete and accurate copy of (i) the Articles
of Incorporation of April and all amendments thereto certified by the Secretary
of State of the State of Colorado and (ii) the By-Laws of April and all
amendments thereto, certified by April’s Secretary, will be delivered to
Purchaser at least ten days prior to the Closing Date.  April is not qualified
to do business as a foreign corporation in any jurisdiction.

                The total authorized capital stock of April consists of two
million (2,000,000) shares of April of which six hundred thirty nine thousand
thirty eight (639,038) shares are issued and outstanding.  All of such shares
were duly authorized and validly issued and are fully paid and non-assessable. 
There are no shares of capital stock of April issued and outstanding except for
such shares.  None of such shares was issued in violation of any preemptive or
preferential right.  There are currently no stock options outstanding.  April is
and, at the Closing, April will be, nor is either of the Shareholders, a party
to or bound by any written or oral Contract or agreement which grants to any
Person an option or right of first refusal or other right of any character to
acquire at any time, or upon the happening of any stated events, shares of
capital stock or other securities of April whether or not presently issued or
outstanding.  The Shareholders are the holders of all outstanding securities of
April.

                                                6.2.4        Subsidiaries of the
Companies.  April does not own any shares of any corporation and has no interest
in any partnership, limited liability company, joint venture or other legal
entity, except for the Joint Ventures and as described on Exhibit B.

                                                6.2.5        Financial
Statements.  April has delivered to Purchaser true, complete and accurate copies
of the Financial Statements.  Except as may be adjusted on its Reference Balance
Sheet or Closing Balance Sheet, the Financial Statements are true and correct in
all material respects, have been prepared in accordance with GAAP, and
accurately portray the financial condition of April as of the date indicated. 
There have been no material changes to the condition of April from the condition
shown on such Financial Statements.

                                                6.2.6        April Assets.  The
April Assets shown on Exhibit B are all of the assets of April.  The Principals
hereby make the representations and warranties set forth at Sections 6.1.6
through 6.1.14, 6.1.16 through 6.1.18 and 6.1.20 through 6.1.27 with respect to
the April Assets with, in each instance, the appropriate April Asset substituted
for the corresponding asset of SHOC and Exhibit B being substituted for the
corresponding Exhibit for the assets of SHOC.

                                                6.2.7        Taxes. April has
duly and timely filed all Tax Returns which were required to be filed by April,
and has paid all Taxes shown on all Tax Returns.  All Tax Returns are true,
correct and complete in all material respects.  Except for an audit of April by
the IRS approximately ten (10) years prior to the date of this Agreement, which
audit did not result in any adjustment to April’s tax returns, no Tax Return of
April has been examined or audited by the IRS or any state, local, foreign or
other Taxing authority and there are no open, pending or threatened tax-related
proceedings, audits, examinations, assessments, asserted deficiencies or claims
for additional Taxes with respect to April.  There are no past or current
revenue agents' reports or any other assertions of deficiencies or other
liabilities for Taxes (including any reports, statements, summaries and other
communications or assertions or claims of deficiencies or other liabilities)
with respect to April.  There are no waivers or extensions of any applicable
statutes of limitation for the assessment and collection of Taxes for which
April or the Purchaser may be liable that are in effect and no requests for such
waivers are pending.  There are no Tax rulings, requests for rulings, or closing
agreements with any Taxing authority that may affect April.  April is not
required to make any Adjustments with respect to a change in accounting method
and no such Adjustments have been proposed by the IRS or requested by April. 
April is not a party to any Tax sharing or allocation agreement, nor is it
potentially required to indemnify any person with respect to Taxes.  Except with
respect to those entities described on Exhibit J, April is not a party to any
arrangement that is treated as a partnership for Tax purposes.  No claim or
inquiry has been made by any Taxing authority in a jurisdiction where April does
not file Tax Returns that it is or may be subject to Tax in such jurisdiction. 
There are no liens for Taxes upon the assets of or with respect to April except
for liens for current Taxes not yet due and payable.  No power of attorney
related to Taxes has been granted by April or with respect to April that will
remain in force after the Closing Date.  April is not and has never been a
member of an “affiliated group” within the meaning of Internal Revenue Code
Section 1504(a)(1) nor has April been required to join in any consolidated,
combined, unitary or Federal, state or local Tax filings.

                                                6.2.8        Litigation and
Labor Matters.  Other than as shown on Exhibit T:

                                                                (a)          
there is no litigation, proceeding or governmental investigation pending or, to
the knowledge of the Principals, threatened, against or related to April or, its
properties, assets or business, other than Crum v. April Corporation and Danyo
v. April Corporation.  A reserve with respect to the Crum lawsuit will be
established on the Closing Balance Sheet of April.  If April suffers any loss or
expense with respect to the Crum lawsuit in excess of the reserve established
for the Crum lawsuit, the Principals will pay upon demand by Purchaser all of
such losses and expenses incurred by April, including but not limited to any
payments made to any bond surety as a result of claims against any bond issued
with respect to such lawsuit, including but not limited to the appeal thereof. 
If all losses and expenses incurred by April are less than the amount of the
reserve established for the Crum lawsuit, promptly upon entry of a final,
non-appealable judgment with respect to such lawsuit, Purchaser will pay or
cause April to pay to the Shareholders the amount of such reserve in excess of
all losses and expenses incurred by April with respect thereto.  The warranty
reserve for April will be reassessed prior to Closing and the Danyo claim will
be treated in accordance with Section 2.2. The Principals hereby indemnify and
hold harmless April and the Beazer Indemnified Parties against all losses, costs
and damages that any of them may incur or suffer with respect to the Crum
lawsuit.  The Principals shall provide to Purchaser periodic reports and reports
upon the request as to the status of this litigation.  The Purchaser shall grant
to the Principals at Closing the right to prosecute this litigation in the name
of April from and after Closing.  This right, however, shall not include the
right to file any counterclaims or other claims in the name of April  The
Principals shall maintain a surety bond in the amount currently maintained until
the rendering of the final judgement with respect to the litigation or the
dismissal with prejudice of all claims in such litigation.  In no event shall
April have any obligation to reimburse the issuer of the surety bond or any
other Person with respect to the surety bond or any amounts paid thereunder. 
The Principals shall not authorize the settlement of the litigation unless the
settlement agreement is approved in advance by the Purchaser.  The Purchaser
shall grant the approval if the Principals demonstrate the ability to
immediately pay any amounts due and owing in connection with such settlement and
no provision of such settlement is adverse to April in any manner.  The
Principals shall deliver to the Purchaser prior to the Closing Date the
agreement of the counsel to April to look to the Principals for all legal fees
and expenses in connection with this litigation;


                                                                (b)          
there is no litigation, proceeding or governmental investigation pending or
threatened, against or related to the Shareholders or, their properties, assets
or business that could reasonably be expected to have an adverse impact on
April;

                                                                (c)          
April is not in default with respect to any order, writ, injunction or decree of
any court or Federal, state, municipal or governmental department, commission,
board, bureau, agency or instrumentality;

                                                                (d)          
April has not committed, and neither the Shareholders nor April have received
any notice of or claim that April has committed any unfair labor practice under
applicable Federal or state law; and

                                                                (e)          
there is no pending action or proceeding that has been commenced against April
that may have the effect of preventing, delaying or making illegal the
transactions contemplated in this Agreement and, to the best knowledge of the
Principals, no such action or proceeding has been threatened.

                                                6.2.9        Insurance.  April
is insured under various policies of fire, liability and other forms of
insurance, previously disclosed to the Purchaser, which policies are valid and
enforceable in accordance with their terms and provide adequate insurance for
the April Business, in accordance with industry standards.  At no time was there
a period in which April lacked such insurance coverage.  April shall continue to
carry all such policies or similar policies during the pendency of this
Agreement, and all outstanding claims under such policies until resolution. 
April has secured and maintained at all times all insurance policies required by
any subcontract to which April is a party.  There is no liability for
retrospective insurance premium adjustments for any period prior to the date
hereof.  The provisions of this section are in addition to the provisions of
Section 3.4.

                                                6.2.10      Collective
Bargaining Agreements.  April is not a party to any collective bargaining
agreement or other union contract.

                                                6.2.11      Intellectual
Property Rights.

                                                                (a)          
Exhibit CC hereto sets forth all patents and patent applications; all
trademarks, service marks, logos, trade names (whether registered or
unregistered) and applications for registration and registrations therefor;
plans and specifications for residential housing units and the registered status
thereof; Internet domain names and 1-800 and 1-888 telephone numbers; and all
copyrights (whether registered or unregistered) and applications for
registration and registrations therefor, used or developed by April, or in which
April has an interest (collectively, the “Intellectual Property Rights”), and
their respective actual or potential use or application.  No other patent,
trademark, service mark, trade name or copyright, or license under any such
patent, trademark, service mark, trade name or copyright, is necessary to permit
April to be owned by Purchaser or the April Business to be conducted as now
conducted or as heretofore or proposed to be conducted (assuming no material
change in the business as now conducted by April).  April owns exclusively
and/or has the exclusive and unrestricted right to use, free and clear of all
Encumbrances, all Intellectual Property Rights, and all renewals therefor and
claims for infringement thereof, without infringing upon or otherwise acting
adversely to the right or claimed right of any third party under or with respect
to any Intellectual Property Rights.  April is not obligated or under any
liability whatsoever to make any payments by way of royalties, fees or otherwise
to any owner or licensee of, or other claimant to, any patent, trademark,
service mark, trade name, copyright or other intangible asset, with respect to
the use of any of the Intellectual Property Rights, in connection with the
ownership of their assets, the conduct of its business or otherwise.


                                                                (b)          
April has no Trade Secrets.

                                                                (c)          
The Principals and April have no knowledge, and have not received any
communication alleging, that April has violated or, by conducting its business
as now conducted or proposed to be conducted after the Closing Date (assuming no
material change in the business now conducted by April), violates or would
violate any of the patents, licenses, trademarks, services marks, trade names,
copyrights, trade secrets or other proprietary rights of any person or entity. 
The Principals and April are not aware of any third party that is infringing
upon or violating any of April’s Intellectual Property Rights, “trade secrets”
or other proprietary rights.

                                                6.2.12      Contracts and
Commitments and Liabilities.  Exhibit DD hereto sets forth a complete and
accurate list of, and April has made available to Purchaser for its review
complete and correct copies of:

                                                                (a)          
Each outstanding contract that involves the performance of services for or the
delivery of goods or materials to April of amount or value in excess of $10,000;

                                                                (b)          
Each outstanding contract that was not entered into in the ordinary course of
business that involves expenditures or receipts in excess of $10,000 to which
April is a party;

                                                                (c)          
Each license or other outstanding contract with respect to intellectual
property, including, without limitation, the Intellectual Property Rights, to
which April is a party;

                                                                (d)          
Each outstanding contract to which any employee of April is a party relating to
wages, hours and other conditions of employment and a list of all of the
employees of April;

                                                                (e)          
Each outstanding contract for capital expenditures in excess of $10,000 to which
April is a party;


                                                                (f)           
Each outstanding contract or commitment relating to the borrowing of money or a
line of credit to which April is a party or by which April or its assets are
bound;

                                                                (g)          
Each outstanding contract or commitment with any present or former officer,
director, stockholder, employee or consultant of April, pursuant to which any
payment is or may become due;

                                                                (h)          
Each outstanding lease agreement pertaining to any personal property leased by
April;

                                                                (i)           
Each outstanding representative or sales agency contract or commitment to which
April is a party;

                                                                (j)           
Each outstanding contract restricting a Person from competing with April;

                                                                (k)          
Each bonus, pension, profit sharing, retirement, stock purchase, stock option,
hospitalization, insurance, vacation pay or other similar plan;

                                                                (l)           
The commitments required to be performed and monetary obligations of April under
the Joint Ventures; and

                                                                (m)          All
other obligations and commitments of April other than de minimis obligations
incurred in the ordinary course of business.

                Except for delays, minor failures to meet specifications or
other minor defaults which are normal in the conduct of business between April
and other parties to the above contracts, all parties to the above contracts
have complied with the provisions thereof, no party is in default thereunder,
and no event has occurred which but for the passage of time or the giving of
notice would constitute a default thereunder.  April has not received any
written notice of any default with respect to any of the above contracts.

                                                6.2.13      Absence of
Undisclosed Liabilities.  There are no material liabilities or obligations of
April either accrued, absolute, contingent or otherwise, including, but not
limited to, any liabilities for Taxes due or to become due, except as described
above.

                                                6.2.14      Absence of Default. 
April is not in material default in the performance, observance or fulfillment
of any obligation, covenant or condition contained in any debenture or note, or
contained in any conditional sale or equipment trust agreement, or loan or other
borrowing agreement to which April is a party.

                                                6.2.15      Existing Condition. 
From and after the Reference Date, there has not been (i) any material adverse
change in the business, operations, prospects, properties, assets, liabilities,
or condition, financial or otherwise, of April; (ii) any damage, destruction or
loss, whether covered by insurance or not, materially and adversely affecting
the business, operations, prospects, properties, assets, liabilities, or
condition, financial or otherwise, of April; (iii) any declaration, setting
aside or payment of any dividend, or any distribution or payment in respect of
capital stock or any other securities of April, or any redemption, purchase or
other acquisition of any capital stock or other securities of April; (iv) any
increase in the compensation payable or to become payable by April to any of its
respective officers, directors, employees, partners or agents; (v) any change in
the terms of any bonus, insurance, pension or other benefit plan for or with any
of April’s officers, directors or employees which increases amounts paid,
payable or to become payable thereunder; or (vi) any complaints or other
concerns which relate to April’s labor relations.


                                                6.2.16      Restrictions.  April
is not subject to any charter or other corporate restriction, any agreement or
any judgment, order, writ, injunction or decree, which materially and adversely
affects the business, operations, prospects, properties, assets, liabilities, or
condition, financial or otherwise, of April.

                                                6.2.17      Employee Benefits.

                                                                (a)          
Except as set forth in Exhibit EE, April does not maintain, and has no accrued
or unpaid liability with respect to any bonus, deferred compensation, incentive
compensation, stock purchase, stock option, severance or termination pay,
hospitalization or other medical, life or other insurance, supplemental
unemployment benefits, profit sharing, pension, or retirement plan, program,
agreement or arrangement, or other employee benefit plan, program, agreement or
arrangement (other than arrangements involving the payment of wages) sponsored,
maintained or contributed to or required to be contributed to by April or by any
trade or business, whether or not incorporated (an “ERISA Affiliate”) that
together with April would be deemed a “single employer” within the meaning of
Section 4001(a)(14) of ERISA, for the benefit of any current or former employee,
director, partner or independent contractor of April or any ERISA Affiliate,
whether formal or informal and whether legally binding or not (the “Plans”) with
respect to which April or any ERISA Affiliate has or may in the future have any
liability or obligation to contribute or make payments of any kind.

                                                                (b)          
Each Plan of the Companies and any ERISA Affiliate is in writing and the
Principals have furnished (or will furnish within ten [10] Business Days) to
Purchaser a copy of each Plan and any amendments thereto and, if applicable,
with respect to each Plan (i) a copy of each trust or other funding arrangement
and all amendments thereto, (ii) each summary plan description and summary of
material modifications, (iii) the three most recently filed Forms 5500 under
ERISA or the Code, (iv) all determination letters, rulings, information letters
and any other material document or correspondence relating to a Plan from the
IRS, the United States Department of Labor, or the Pension Benefit Guaranty
Corporation, (v) the three most recently prepared financial statements and (vi)
all contracts relating to the Plans with respect to which either of the
Companies or any ERISA Affiliate may have any liability, including, without
limitation, insurance contracts, investment management agreements, subscription
and participation agreements and record keeping agreements.  April does not have
any express or implied commitment to create or incur liability with respect to
or cause to exist any other employee benefit plan, program, agreement or
arrangement, or to enter into any Contract or agreement to provide compensation
or benefits to any individual or to modify or change or terminate any Plan,
other than with respect to a modification, change or termination required by
ERISA or the Code that will not materially increase the annual cost of
maintaining such Plan.


                                                                (c)          
Each Plan is now and has been operated in accordance with its terms and the
requirements of all applicable laws, orders, rules and regulations, including,
without limitation, ERISA and the Code.  April has performed all obligations
required to be performed by it under, is not in any respect in default under or
in violation of, and has no knowledge of any default or violation by any party
to, any Plan.  No governmental investigation or legal action, suit or claim is
pending or, to the best knowledge of the Principals and April, threatened with
respect to any Plan and, to the best knowledge of the Principals  and April, no
fact or event exists that could give rise to any such investigation, action,
suit or claim.

                                                                (d)          
None of the Plans is (i) subject to Title IV of ERISA, (ii) a “multiemployer
pension plan” as such term is defined in Section 3(37) of ERISA, (iii) subject
to the laws of a country or jurisdiction other than the United States, or (iv)
subject to Section 302 of ERISA or Section 412 of the Code.

                                                                (e)          
Neither April, any ERISA Affiliate, any of the Plans, any trust created
thereunder, nor any trustee or administrator thereof has engaged in a
transaction in connection with which April or any ERISA Affiliate, any of the
Plans, any such trust, or any trustee or administrator thereof, or any party
dealing with the Plans or any such trust could be subject to either a civil
liability or penalty pursuant to Section 409, 502(i) or 502(1) of ERISA or a Tax
imposed pursuant to Chapter 43 of the Code.

                                                                (f)           
Full payment has been made, or will be made, in accordance with the terms of
each of the Plans and any applicable collective bargaining agreement, of all
amounts which April or any ERISA Affiliate is required to pay, and all such
amounts properly accrued through the Closing Date with respect to the current
plan year thereof will be paid by the Shareholders on or prior to the Closing
Date or will be properly recorded on April’s financial statements.

                                                                (g)          
Each of the Plans that is intended to be “qualified” in form within the meaning
of Section 401(a) of the Code is so qualified and has been the subject of a
favorable determination letter from the IRS regarding such qualification, no
such determination letter has been revoked and revocation has not been
Threatened, no event has occurred and no circumstances exist that would
adversely affect the Tax qualification of such Plan; and such Plan has not been
amended since the effective date of its most recent determination letter in any
respect that might adversely affect its qualification or materially increase its
cost.  Each of the Plans that is intended to satisfy the requirements under
Section 401(k) of the Code satisfies such requirements.

                                                                (h)           No
employee of April will be entitled to any additional benefits or any
acceleration of the time of payment or vesting of any benefits under any Plan as
a result of the transactions contemplated by this Agreement.

                                                                (i)           
No amounts payable under the Plans will fail to be deductible for Federal income
Tax purposes by virtue of Section 280G of the Code.

                                                                (j)           
No compensation payable by April to any of its respective employees under any
existing contract, Plan or other employment arrangement (including by reason of
the Contemplated Transactions) will be subject to disallowance under Section
162(m) of the Code.


                                                                (k)           No
Plan provides benefits, including, without limitation, death or medical benefits
(whether or not insured), with respect to current or former employees upon
retirement or other termination of service (other than (i) coverage mandated by
applicable law, (ii) death benefits or retirement benefits under any “employee
pension plan,” as that term is defined in Section 3(2) of ERISA, (iii) deferred
compensation benefits accrued as Liabilities on the books of April or an ERISA
Affiliate, or (iv) benefits the full cost of which is borne by the current or
former employee (or his beneficiary)).

                                                                (l)           
Exhibit FF discloses whether each Plan that is an “employee welfare benefit
plan” as defined in Section 3(1) of ERISA (“Welfare Plan”) is (i) unfunded, (ii)
funded through a “welfare benefit fund,” as such term is defined in Section
419(e) of the Code, or other funding mechanism, or (iii) insured.  Each such
Welfare Plan may be amended or terminated without liability to April or
Purchaser at any time after the Closing Date.

                                                                (m)         
With respect to each Plan that is funded wholly or partially through an
insurance policy, there will be no liability of April or an ERISA Affiliate, as
of the Closing Date, under any such insurance policy or ancillary agreement with
respect to such insurance policy in the nature of a retroactive rate adjustment
loss sharing arrangement or other actual or contingent liability arising wholly
or partially out of events occurring prior to the Closing Date.

                                                                (n)          
Neither April nor any ERISA Affiliate has, or will have, any current or
contingent liability with respect to any Plan.

                                                6.2.18      Bank Accounts and
Directors and Officers.  Exhibit GG contains a true and complete list of the
name and location of each bank or other financial institution in which April has
an account, each safety deposit box or custody agreement and the names of the
Persons authorized to draw thereon or to withdraw therefrom. Exhibit GG also
sets forth the names of all directors and officers of April.

                                                6.2.19      Non-Competition
Agreements.  April is not a party to any agreement or other commitment imposing
any restriction on the manner or in the geographic location in which it conducts
or may conduct its business or uses, or may use, its properties and assets in
competition with any third party.

                                                6.2.20      Change of Control
Provisions.  Neither the execution and delivery of this Agreement nor the
consummation of the transactions provided for herein or therein will trigger any
obligation of April to any Person, including, without limitation, the obligation
to make payments to any Person pursuant to any Contract or agreement to which
April is a party or by which its assets are bound.

                                                6.2.21      Validity of
Contemplated Transactions.  Neither the execution and delivery of this Agreement
by April nor the consummation by April of the transactions provided for herein
or therein will conflict with, violate, or result in a breach, default or the
creation of any Encumbrance pursuant to, any agreement to which April is a party
or by which it is bound or any law, order, judgment or decree or any provision
of the Articles of Incorporation or Bylaws of April or any Contract to which
April is a party.  April has the full power and legal authority to execute this
Agreement and to consummate and perform the transactions contemplated hereby and
thereby.  The execution and delivery of this Agreement and the consummation of
the transactions contemplated hereby and thereby are within the corporate power
of April and has been duly authorized by all necessary corporate action on the
part of April.  This Agreement has been duly executed and delivered by April and
constitutes the legal, valid and binding obligations of April, enforceable
against it in accordance with its terms.


                                                6.2.22      Disclosure.  No
representation or warranty by April in this Agreement nor any statement,
document or certificate furnished or to be furnished to Purchaser in connection
herewith or pursuant hereto contains or will contain any untrue statement of a
material fact or omits or will omit to state any material fact necessary to make
any statement herein or therein not misleading.  April has made available for
inspection by Purchaser and its representatives complete and correct copies of
the corporate minute books of April.  Such minute books contain the minutes of
all meetings of stockholders, the board of directors and any committees thereof
of April that have been held prior to the date hereof and all written consents
to action executed in lieu thereof.

                                                6.2.23      Joint Ventures. 
April is a party only to the Joint Ventures and the list of the Joint Ventures
on Exhibit J is a true and correct and comprehensive list of the Joint Ventures
and the interests held by April and any Person which is an Affiliate of April
therein.  There exists no default or breach or event that but for the giving of
notice or passage of time would constitute a breach or default by April under
the Joint Ventures. There is no obligation for future funding of any capital
amounts or to make any loans or other contribution to any of the Joint Ventures
except as designated on Exhibit J.  All amounts required to be paid under any
Joint Venture by April and any Person which is an Affiliate of April have been
paid in full.

                                6.3           Representations and Warranties of
Beazer and the Purchaser.  As a material inducement to the Principals and SHOC
to enter into this Agreement and to sell the Included Assets, except as set
forth in the Beazer SEC Reports Beazer and the Purchaser hereby represent and
warrant to the Principals and SHOC as follows:

                                                6.3.1        Organization. 
Beazer is a corporation duly organized and validly existing under the laws of
the State of Delaware, is in good standing under the laws of the State of
Delaware and has full and lawful right, power and authority to execute and
deliver this Agreement and to consummate the transactions contemplated hereby. 
The Purchaser is a corporation duly organized and validly existing under the
laws of the State of Delaware, in good standing under the laws of the State of
Delaware and has full and lawful right, power and authority to execute and
deliver this Agreement and to consummate the transaction contemplated hereby. 
Each of Beazer and the Purchaser has full and lawful right, power and authority
to own, lease, and operate its properties and to carry on its business as is now
being conducted or as is contemplated by this Agreement.  A complete and
accurate copy of (i) the Articles of Incorporation of each of Beazer and
Purchaser certified by the Secretary of State of Delaware and (ii) the Bylaws,
and all amendments thereto, of each of Beazer and Purchaser certified by the
secretary of each, will be delivered to Principals at least ten (10) days prior
to the Closing Date.


                                                6.3.2        Qualification. 
Each of Beazer and the Purchaser is duly qualified, or licensed and in good
standing to do business in each jurisdiction in which the property owned, leased
or operated by it or the nature of the business conducted by it or contemplated
by this Agreement makes such qualification or licensing necessary, except in
such jurisdictions where the failure to be so duly qualified or licensed and in
good standing would not have a material adverse effect upon Beazer or the
Purchaser.

                                                6.3.3        Due Execution. 
This Agreement and the transactions contemplated by this Agreement (including
but not limited to the issuance and delivery of the Beazer Stock as a part of
the Purchase Price) has been duly authorized, executed and delivered by each of
Beazer and the Purchaser where required, is binding upon each of Beazer and the
Purchaser and is enforceable in accordance with its terms, subject to
bankruptcy, insolvency, reorganization and other laws of general application
affecting the enforcement of the rights or remedies of creditors generally.

                                                6.3.4        Bankruptcy. 
Neither Beazer nor the Purchaser is the subject of any bankruptcy,
reorganization or insolvency proceeding pending or, to the best of Beazer’s or
the Purchaser’s knowledge, threatened against either Beazer or the Purchaser.

                                                6.3.5        No Conflict. 
Neither the execution and delivery of this Agreement by the Purchaser nor its
performance will create in any party the right to accelerate, terminate or
modify any agreement that would materially and adversely affect its ability to
perform this Agreement nor is any notice, consent or approval of any
governmental body required for the Purchaser to consummate the transaction
contemplated herein.

                                                6.3.6        Capitalization of
Beazer and Its Subsidiaries.

                                                                (a)          
The authorized common stock of Beazer consists of 30,000,000 shares of Beazer
Stock, of which, as of May 9, 2001, 8,559,721 shares of Beazer Stock were
outstanding and an additional 3,799,004 shares were held as treasury shares. 
All of the outstanding shares of Beazer Stock have been validly issued and are
fully paid, nonassessable and free of preemptive rights.  As of May 9, 2001,
1,629,274 shares of Beazer Stock were reserved for issuance and issuable upon or
otherwise deliverable in connection with the exercise of outstanding options and
warrants.

                                                                (b)           As
of the date hereof, except as set forth in Section 6.3.6(c), there are
outstanding (i) no shares of capital stock or other voting securities of Beazer;
(ii) no securities of Beazer or its subsidiaries convertible into or
exchangeable for shares of capital stock, or voting securities of Beazer; (iii)
no options or other rights to acquire from Beazer or its subsidiaries and, no
obligations of Beazer or its subsidiaries to issue any capital stock, voting
securities or securities convertible into or exchangeable for capital stock or
voting securities of Beazer; and (iv) no equity equivalent interests in the
ownership or earnings of Beazer or its subsidiaries or other similar rights
(collectively, "Beazer Securities").  As of the date hereof, there are no
outstanding obligations of Beazer or any of its subsidiaries to repurchase,
redeem or otherwise acquire any Beazer Securities.  Other than as provided
herein, there are no stockholder agreements, voting trusts or other agreements
or understandings to which Beazer is a party or by which it is bound relating to
the voting of any shares of capital stock of Beazer.


                                                                (c)          
When delivered pursuant to this Agreement each share of Beazer Stock issued as a
part of the Purchase Price will be fully paid, validly issued and outstanding
and not subject to assessment or claim of right by any person claiming through
Beazer or Purchaser.

                                                6.3.7        SEC Reports;
Financial Statements.  Beazer has filed all required Beazer SEC Reports with the
Securities and Exchange Commission and has complied in all material respects
with all applicable requirements of the Securities Act of 1933 and the
Securities and Exchange Act of 1934, each as in effect on the dates such forms,
reports and documents were filed.  None of such Beazer SEC Reports, including,
without limitation, any financial statements or schedules included or
incorporated by reference therein, contained when filed any untrue statement of
a material fact or omitted to state a material fact required to be stated or
incorporated by reference therein or necessary in order to make the statements
therein in light of the circumstances under which they were made not
misleading.  The audited consolidated financial statements of Beazer (including
the consolidated statements of income and cash flow) included in the Beazer SEC
Reports fairly present in conformity with generally accepted accounting
principles applied on a consistent basis (except as may be indicated in the
notes thereto) the consolidated financial position of Beazer and its
consolidated subsidiaries as of the dates thereof and their consolidated results
of operations and cash flows for the periods indicated.

                                                6.3.8        Consents and
Approvals; No Violations.

                                                                (a)           No
filing with or notice to, and no material permit authorization consent or
approval of any governmental entity is necessary for the execution and delivery
by Beazer or Purchaser of this Agreement or the consummation by Beazer or
Purchaser of the transactions contemplated hereby, except where the failure to
obtain such permits, authorizations, consents or approvals or to make such
filings or give such notice would not have a material adverse effect on Beazer.

                                                                (b)          
Neither the execution, delivery and performance of this Agreement by Beazer or
Purchaser, nor the consummation by Beazer or Purchaser of the transactions
contemplated hereby, will (i) conflict with or result in any breach of any
provision of each of the certificate of incorporation or bylaws (or similar
governing documents) of Beazer and Purchaser or any of Beazer's other
subsidiaries, (ii) result in a violation or breach of or constitute (with or
without due notice or lapse of time or both) a default (or give rise to any
right of termination, amendment, cancellation or acceleration or lien) under any
of the terms, conditions or provisions of any material note, bond, mortgage,
indenture, lease, license, contract, agreement or other instrument or obligation
to which Beazer or Purchaser or any of Beazer's other subsidiaries is a party or
by which any of them or any of their respective properties or assets may be
bound or (iii) violate any order, writ, injunction, decree, law, statute, rule
or regulation applicable to Beazer or Purchaser or any of Beazer's other
subsidiaries or any of their respective properties or assets which violation
could have a material adverse effect on Beazer.

                                                6.3.9        No Default.  None
of Beazer or any of its subsidiaries is in breach, default or violation (and no
event has occurred that, with notice or the lapse of time or both, would
constitute a breach, default or violation) of any term, condition or provision
of (a) its certificate of incorporation or bylaws (or similar governing
documents), (b) any note, bond, mortgage, indenture, lease, license, contract,
agreement or other instrument or obligation to which Beazer or any of its
subsidiaries is now a party or by which any of them or any of their respective
properties or assets may be bound or (c) any order, writ, injunction, decree,
law, statute, rule or regulation applicable to Beazer or any of its subsidiaries
or any of their respective properties or assets except, in the case of (b) or
(c), for violations, breaches or defaults that would not have a material adverse
effect on Beazer.


                                                6.3.10      No Undisclosed
Liabilities; Absence of Changes.  Except as reflected in the most recent
financial statements of Beazer included in the Beazer SEC Reports, none of
Beazer or its subsidiaries has any liabilities or obligations of any nature,
whether or not accrued, contingent or otherwise that would be required by GAAP
to be reflected on a consolidated balance sheet of Beazer and its consolidated
subsidiaries (including the notes thereto), other than liabilities incurred in
the ordinary course of business since the date of the filing of the Beazer SEC
Report containing financial statements next preceding the date of this
Agreement.

                                                6.3.11      Litigation.  There
is no suit, claim, action, proceeding or investigation pending or, to the
knowledge of Beazer threatened, against Beazer or any of its subsidiaries or any
of their respective properties or assets that, individually or in the aggregate,
could reasonably be expected to have a material adverse effect on Beazer or
could reasonably be expected to prevent or delay the consummation of the
transactions contemplated by this Agreement.  None of Beazer or its subsidiaries
is subject to any outstanding order, writ, injunction or decree that, insofar as
can be reasonably foreseen in the future, could reasonably be expected to have a
material adverse effect on Beazer or could reasonably be expected to prevent or
delay the consummation of the transactions contemplated hereby.

                                                6.3.12      Compliance with
Applicable Law.  Beazer and its subsidiaries hold all material permits,
licenses, variances, exemptions, orders and approvals of all governmental
entities necessary for the lawful conduct of their respective businesses. 
Beazer and its subsidiaries are in compliance with the terms of such Licenses,
Entitlements and Permits, except where the failure so to comply would not have a
material adverse effect on Beazer.  The businesses of Beazer and its
subsidiaries are not being conducted in violation of any law ordinance or
regulation of any governmental entity except for violations that do not and,
insofar as reasonably can be foreseen in the future, will not have a material
adverse effect on Beazer.  No investigation or review by any governmental entity
with respect to Beazer or its subsidiaries is pending or, to the knowledge of
Beazer, threatened nor, to the knowledge of Beazer, has any governmental entity
indicated an intention to conduct the same, other than in each case those that
Beazer reasonably believes will not have a material adverse effect on Beazer.

                                                6.3.13      Environmental
Indemnity.  Each of Beazer and the Purchaser hereby indemnifies and holds
harmless the Seller Indemnified Parties from and against the breach of any
Environmental Law with respect to the Land arising after the Closing Date.  The
provisions of this Section shall not apply, however, to:  (i) any environmental
condition or breach of any Environmental Law existing as of the Closing Date
that is known, or after due inquiry would be known, or would have been known or
disclosed to any of the Principals, SHOC, April or the officers of SHOC or April
and which has not been disclosed to the Purchaser; (ii) any environmental
condition or breach of any Environmental Law that has been caused by or results
from the action or inaction of any of SHOC, April, the Principals or any of
their employees or Affiliates; or (iii) any environmental condition (other than
the Savory Farms Environmental Condition) or breach of Environmental Law
existing after the Closing Date attributable to a discharge or condition
occurring or existing on the Land on or prior to the Closing Date.


                                                6.3.14      Brokers.  No broker,
finder or investment banker is entitled to any brokerage, finder's or other fee
or commission in connection with the transactions contemplated by this
Agreement, based upon arrangements made by or on behalf of Beazer or Purchaser.

                                                6.3.15      Truth and Accuracy
of Representations and Warranties.  At the Closing, no representation, warranty
or covenant of the Purchaser or Beazer contained in this Agreement or in any
other written statement or certificate delivered by the Purchaser or Beazer
pursuant to this Agreement or in connection with the transactions contemplated
herein contains or will contain any untrue statement of a material fact or omits
or will omit to state a material fact necessary to make the statements contained
herein or therein not misleading.

                                6.4           Representations and Warranties of
the Principals.  The Principals are the beneficiaries of the Shareholders
without Encumbrance.  Accordingly, the Principals have received good and
adequate consideration for entering into this Agreement.

                                6.5           General Provisions as to
Representations and Warranties. Each Person making a representation contained in
Sections 6.1 through 6.2.23 above confirms that such representation is true in
all material respects, and is in full force and binding upon such Party, as of
the Effective Date and shall be in full force and shall be reaffirmed and
restated in their entirety in writing by such Person as of the date and time of
the Closing Date as if given on the date of Closing Date, except for any change
in any such warranty or representation that occurs and is disclosed by such
Person, to the parties for whose benefit such representation was made,
expressly, in writing and promptly upon its occurrence, which disclosures shall
thereafter be updated by such Person to the Closing Date.  If such
representations and warranties are not true or satisfied, in any material
respect, at Closing, then, the Person making such untrue or unsatisfied warranty
will be in default under this Agreement and the rights of the non-defaulting
parties will be governed by the provisions of Section 13.  If the Person making
such untrue or unsatisfied warranty is a Seller, April or a Principal, the
Purchaser shall also have the right to the remedy of specific performance and
all other available remedies against the Seller or Principals, or April to cause
compliance with the representations and warranties or exclude any Included Asset
that is the subject of an inconsistent representation and warranty, close the
transaction contemplated hereby excluding such asset and receive a reduction in
the Purchase Price based upon the book value of such excluded asset.  The
provisions of this Section are subject, however, to the provisions of Section
19.  Upon any termination of this Agreement pursuant to this Section, neither
the Seller nor the Principals nor the Purchaser shall have any further rights,
duties or obligations under this Agreement.

                The representations and warranties contained herein shall be
absolute as of the Effective Date but shall be to the best knowledge and belief
of the Person making such warranties from the Effective Date to the Closing Date
as to those matters where the information contained therein or from which the
representation and warranty is based is not available after due inquiry. Any
Person making a warranty shall remain liable, however, for any intentional acts
undertaken by such Person which cause the representations and warranties made by
such Person to be untrue in a material respect as of the Closing Date.

                Section 7.               ADDITIONAL AGREEMENTS.

                                7.1           Agreements Affecting the Included
Assets.  So long as this Agreement remains in full force, except for the
contracting for and sale of residential housing units, the acquisition of lots
in the normal course of business, the formation of special districts for the
Castle Star and Bellcross Ranch properties and performance of its obligations
under contracts in existence on the date of this Agreement, without the prior
approval of Purchaser, neither SHOC nor April shall sell, contract to sell,
option, assign, rent, lease, convey (absolutely or as security), grant a
security interest in or otherwise encumber or dispose of all or any part of the
Included Assets (or any interest or estate in the Included Assets), or the April
Assets nor take any action that would change or affect the zoning of the
Included Assets or the April Assets or restrict the development of the Included
Assets, or the April Assets materially or adversely affect the Licenses,
Entitlements and Permits or the Options, or convey, license, encumber or
otherwise limit the effectiveness of any of the Intellectual Property Rights. 
SHOC and April agree to make all material decisions with respect to the Included
Assets and the April Assets only with the prior approval of the Purchaser which
shall include significant price discounts, owner concessions or promotions.  The
term significant in this instance shall mean a variance of more than ten percent
(10%) in the pricing structure, discounts and promotions as of the Reference
Date.  Neither SHOC nor April shall make any additional acquisitions including
any land acquisitions in the Restricted Area without prior approval of the
Purchaser.  Neither SHOC nor April shall incur any expenses or make any payments
outside of the normal course of business prior to the Closing.  April shall not
incur any additional liabilities or obligations from the Effective Date through
Closing.  April shall not, and shall cause any Person which is an Affiliate of
either it or SHOC not to, make any modification, amendment or change in any
Joint Venture without the prior approval of the Purchaser.

                                7.2           Purchaser’s Access and
Inspection.  Upon the Purchaser’s reasonable request, SHOC and April shall
provide the Purchaser and its authorized representatives full access during
normal business hours from and after the date hereof until the Closing to the
Included Assets and the April Assets and the books and records of SHOC and April
relating to SHOC’s Business for the purpose of making such investigation as the
Purchaser may desire, and the Principals and SHOC shall furnish the Purchaser
such information concerning SHOC’s Business and April’s Business or the Included
Assets and the April Assets as the Purchaser may request.  The Principals, SHOC
and April shall assist the Purchaser in making such investigation and shall
cause its counsel, accountants, engineers, consultants and other non-employee
representatives to be reasonably available to the Purchaser for such purposes.

                                7.3           Cooperation.  The parties shall
cooperate fully with each other and with their respective counsel and
accountants in connection with any steps required to be taken as part of their
respective obligations under this Agreement, and all parties shall use their
best efforts to consummate the transactions contemplated herein and to fulfill
their obligations hereunder, including, without limitation, causing to be
fulfilled at the earliest practical date the conditions precedent to the
obligations of the parties to consummate the transactions contemplated hereby.
Without the prior written consent of the other parties, no party hereto may take
any intentional action that would cause the conditions precedent to the
obligations of the parties hereto to effect the transactions contemplated hereby
not to be fulfilled, including, without limitation, taking or causing to be
taken any action which would cause the representations and warranties made by
such party herein not to be true, correct and complete as of the Closing.


                                7.4           Expenses.  All expenses incurred
by the Purchaser in connection with the authorization, preparation, execution
and performance of this Agreement, including, without limitation, all fees and
expenses of agents, representatives, counsel and accountants for the Purchaser,
shall be paid by the Purchaser.  All expenses incurred by the Seller in
connection with the authorization, preparation, execution and performance of
this Agreement, including, without limitation, all fees and expenses of agents,
representatives, counsel and accountants for the Seller, the Principals or April
shall be paid by April prior to Closing or SHOC and the Principals.

                                7.5           Covenant Against Competition and
Right of First Offer.  In order to induce the Purchaser to enter into this
Agreement and purchase the Included Assets and the Shares as provided herein,
and for the consideration specified in Section 3, the Principals agree that, for
a period of two (2) years beginning on the Closing Date and ending on the second
anniversary date thereof, the Principals shall not, and shall not permit SHOC
to, without the prior written consent of the Purchaser, for their own account or
jointly with another, directly or indirectly, for or on behalf of any
individual, partnership, corporation or other legal entity, as principal, agent
or otherwise (i) engage in residential construction or sales in the Restricted
Area; (ii) within one year from the Closing Date, solicit the employment of any
of the employees of SHOC unless the Purchaser has not offered such employee a
position with the Purchaser within three (3) months of the Closing Date or
unless the Purchaser has terminated such employee; (iii) use in any manner
whatsoever, any of the plans and specifications, or designs included in the
Included Assets and the Intellectual Property Rights for residential housing
units constructed in the Restricted Area; or (iv) offer for sale, invest in or
otherwise conduct business activities that are competitive with the products and
services offered for sale by the Purchaser in the Restricted Area at any time
during such two year period including the sale of title, life or homeowners
insurance, warranty program, loans, mortgages and other financial services or
other products and services.  The Non-Competition Agreements shall be in the
form attached as Exhibit HH.  The Non-Competition Agreements shall not extend to
acquisition and development of land without the construction of a residential
dwelling thereon. SHOC and the Principals, however, during the term of such
Non-Competition Agreements, shall provide to the Purchaser the right to purchase
all lots or other land developed by SHOC or the Principals or Person which is an
Affiliate of either of SHOC or the Principals as follows:

                If such party intends to sell any lot or other land developed by
such party (other than an Excluded Asset), such party will first offer the
property intended to be sold to the Purchaser at the amount such party intends
to sell such property.  The Purchaser will have a period of twenty (20) Business
Days to indicate its interest to purchase such property at the offered price. 
If the Purchaser does not indicate its interest to purchase such property within
such twenty (20) Business Day period, such party will be free to sell such
property, provided that the sales price is equal to or in excess of the price
offered to the Purchaser.  In the event that the Seller intends to sell a tract
on a staged closing basis, then the Seller shall offer the Property to the
Purchaser on that staged basis.


                                7.6           Waiver of Bulk Sales Law
Compliance.  Compliance with the bulk sales laws in effect in any jurisdiction
where SHOC or April conducts its business is hereby waived by the Purchaser, and
SHOC and April hereby jointly and severally agree to defend, indemnify and hold
harmless the Purchaser and its Affiliates from and against any claims by any
Person arising out of or due to the failure to comply with such bulk sales laws,
including, without limitation, any claims by any Person against all or any part
of the Included Assets.

                                7.7           Employees.  The Purchaser and
Principals agree that the Purchaser is acquiring certain but not all of the
assets of SHOC. The Purchaser has made no commitment and has no obligation to
employ any of the current employees of SHOC other than those employees who have
been hired by Beazer.  SHOC shall remain responsible for all compensation and
other obligations to such employees including any accrued bonuses or other
deferred compensation that have been earned through the Closing Date.  The
employees of SHOC that are employed by Purchaser will receive credit for time in
service with SHOC and its affiliates consistent with credit for time and service
with such affiliates given to such employees by SHOC for purposes of employee
benefits and vacation, receive benefits of Purchaser with no denial of benefits
because of preexisting conditions provided that such hired employees shall be
provided benefits consistent with existing Purchaser employee benefit plans in
effect as of the date hereof.

                SHOC will provide to the Purchaser a list of its current
employees who work on matters related to SHOC’s Business.  SHOC hereby
authorizes the Purchaser with SHOC’s prior approval to negotiate, without
obligation, to employ any of the foregoing employees without liability to SHOC
provided each party shall be responsible for its own violations of any
applicable employment laws.

                SHOC shall be responsible for the payment of any severance
payments due to the employees and shall pay any benefits and accrued payments to
which the employees may be entitled except for those accrued benefits included
on its Closing Balance Sheet to the extent included in the Credit Liabilities. 
SHOC shall not be responsible for payment of any severance payments of the
Purchaser.

                The Principals will execute a termination of their employment
arrangements with April on or before Closing.  Further, SHOC and April shall
cause the payment of all sums due and owing by any of them to the Principals
prior to Closing.  SHOC shall also pay all amounts payable to William Swartz and
Barbara Dangleis when due.  These amounts shall not constitute Assumed
Liabilities.  SHOC and the Principals shall indemnify and hold harmless the
Beazer Indemnified Parties from any amounts claimed to be owed by William Swartz
and Barbara Dangleis and from the distribution of any amounts or of the Shares
to any employee of SHOC.

                                7.8           Post Closing Wind Up.  The
Principals and SHOC may retain copies of records transferred to the Purchaser. 
Purchaser agrees to cooperate with the Seller and the Principals in order to
permit the Seller and the Principals to prepare its Tax Returns, financial
statements and other financial information.
                                7.9           Savory Farms Environmental
Condition.  As a condition to the Purchaser’s obligation to close, SHOC shall
pay for and obtain for the Beazer Indemnified Parties an environmental insurance
policy or an endorsement to the existing environmental policy acceptable to the
Purchaser insuring the Beazer Indemnified Parties against any liabilities with
respect to the Savory Farms Environmental Condition.

                                7.10         Brokerage Company.  SHOC shall
cause the real estate brokerage company affiliated with SHOC to be owned at
Closing by not more than eighty percent (80%) by a Beazer designated entity and
the balance by a licensed real estate broker in the State of Colorado designated
by the Purchaser.

                                7.11         High View.  SHOC and the Principals
hereby indemnify and hold harmless the Beazer Indemnified Parties from any
liability whatsoever with respect to High View including any warranty work or
product liability with respect to homes constructed by or on behalf of High View
and any Tax liability with respect to High View including any Tax Liability
arising from the divestiture of the 20% interest of April in High View.  SHOC
and the Principals shall cause the termination and release at Closing of all
obligations of April in favor of High View to conduct any warranty work on
residential housing units of April.

                                7.12         Balance Sheet.  SHOC and the
Principals shall prepare and deliver to the Purchaser on or before the date
reasonably requested by the Purchaser, audited Financial Statements in form
acceptable to the Purchaser for SHOC and April and dated through December 31,
2000.

                Section 8.               CLOSING PERIOD.  The Principals, SHOC
and April shall have until the Closing Date to obtain all necessary consents for
the transfer of the Included Assets to the Purchaser and to satisfy the closing
conditions set forth in Section 15.  In the event that the Purchaser determines,
in its sole discretion, that, the appropriate consents have not been obtained,
or the condition of any of the Included Assets or the April Assets has been the
subject of a material change, or any of the representations and warranties of
SHOC, the Shareholders, April or the Principals are not true and correct in all
material respects, then at the option of the Purchaser may:  (i) waive any
breach related thereto and close the transaction contemplated hereby in
accordance with the terms hereof; (ii) exclude any asset that has been impaired
or is the subject of a material change and receive a credit against the Purchase
Price in the Book Value of such assets or exclude any liability which does not
comport with the terms of this Agreement; or (iii) terminate this Agreement.

                Section 9.               CLOSING.

                                9.1           Closing Date and Place. The
Closing shall occur on the Closing Date in Denver, Colorado.  The Purchaser,
Seller and Principals shall satisfy the conditions contained herein including
the execution and delivery of the documents required to be executed and
delivered hereunder on the Closing Date.  All documents shall be dated as of the
Closing Date and the Closing shall be deemed to have occurred as of 11:59 p.m.
on the Closing Date.

                                9.2           Closing Transactions.  The
following shall occur at the closing and, as to the closing documents, shall be
deemed delivered on the Closing Date, each being a condition precedent to the
others and all being considered as occurring on the Closing Date in the order
specified in Section 9.2.1 below:


                                                9.2.1        At Closing, the
following will occur, in the order set forth below:

                                                                (a)          
SHOC shall sell the Included Assets to the Purchaser for the Purchase Price
allocated to the Included Assets in accordance with Section 3;

                                                                (b)          
SHOC shall pay twenty percent (20%) of Purchase Price so allocated to the
Included Assets, net of any expenses attributable to this Agreement, to April in
redemption of April’s partnership interest in SHOC;

                                                                (c)          
April shall dividend to the Shareholders the amount paid to April by SHOC in
accordance with Section 9.2.1(b), less any amounts required to be accrued by
April for any federal and state tax liability with respect to the transactions
described in Sections 9.2.1(a) and 9.2.1(b); and

                                                                (d)          
The Shareholders shall sell and convey the Shares to the Purchaser.

                                                9.2.2        In furtherance of
the foregoing, at Closing:

                                                                (a)          
SHOC shall execute in recordable form and deliver to the Purchaser bargain and
sale deeds conveying title to the Land and Improvements.

                                                                (b)          
The Purchaser shall pay to the Seller the Purchase Price for the Included Assets
in the amount and the manner specified in Section 3 hereof.

                                                                (c)          
SHOC shall execute and deliver an assignment of the Leases in a form approved by
the Purchaser and the Purchaser shall execute and deliver its assumption thereof
at Closing.

                                                                (d)          
SHOC shall execute and deliver an assignment of the Options to Purchaser in a
form approved by the Purchaser and Purchaser shall execute and deliver its
assumption thereof.

                                                                (e)          
SHOC shall cause to be executed and delivered to the Purchaser an affidavit of
SHOC stating that:  (i) there are no boundary disputes affecting the Land, (ii)
improvements or repairs which have been made on the Land by SHOC within
ninety-five (95) days prior to Closing and all costs with respect thereto have
been paid in full or will be accrued on its Closing Balance Sheet, (iii) SHOC is
not a “foreign person” within the meaning of Section 1445 of the Internal
Revenue Code of 1986, as amended, (iv) except as set forth in Section 6.1 of
this Agreement, no party other than SHOC has possession or rights to possession
of the Land, and (v) such other information as the Purchaser’s title insurer may
reasonably require in order to delete the standard printed exceptions in the
Purchaser’s policy of owner’s title insurance.


                                                                (f)           
The Purchaser shall approve the Exhibits and Schedules to this Agreement and the
contents thereof as a condition precedent to the obligations of the Purchaser
hereunder.

                                                                (g)          
The parties shall reaffirm to each other that the warranties and representations
set forth in Section 6 hereof are true and correct in all material respects as
of the Closing Date, except for such matters as the certifying party has advised
the other pursuant to such Section.

                                                                (h)          
SHOC shall deliver to the Purchaser possession of the Included Assets as herein
contemplated.

                                                                (i)           
SHOC shall execute and deliver to the Purchaser a warranty bill of sale
conveying the Personal Property and any Intellectual Property to the Purchaser.

                                                                (j)           
The Purchaser shall deliver to SHOC an assumption of the Assumed Liabilities.

                                                                (k)          
The Principals shall cause the Shareholders to deliver or cause to be delivered
to the Purchaser, free and clear of all Encumbrances thereon of every kind, the
certificates for the Shares in negotiable form for valid transfers, duly
endorsed in blank or with separate executed stock transfer powers attached.

                                                                (l)           
SHOC and the Principals shall execute and deliver the Non-Competition
Agreements.

                                                                (m)         
SHOC shall provide to the Purchaser evidence satisfactory to the Purchaser of
the satisfaction of the closing conditions set forth at Section 15.2.

                                                                (n)          
The Principals shall cause the Shareholders to deliver to the Purchaser the
April bank accounts and any balances which may be contained therein at the time
of Closing, together with any cash on hand and other April Assets.

                                                                (o)          
SHOC shall execute and deliver an assignment of the Contracts in a form approved
by the Purchaser.

                                                                (p)          
SHOC shall execute and deliver an assignment of the Existing Purchase Agreements
in a form approved by the Purchaser.

                                                                (q)          
SHOC, Principals and High View shall execute and deliver the General Release and
Covenant Not To Sue required under Section 19.

                                                                (r)           
SHOC shall execute and deliver to the Purchaser a power of attorney coupled with
an interest which shall authorize and empower the Purchaser to complete and file
all necessary documentation on behalf of SHOC or April regarding claims under
the Companies’ insurance policies, except to the extent of any coverage
resulting from the Seller Indemnified Parties being additional insureds under
any liability policies maintained on behalf of the Companies.


                                                                (s)          
SHOC shall provide to the Purchaser the Environmental Insurance Policy or the
endorsement to the existing Environmental Insurance Policy to be issued in favor
of the Beazer Indemnified Parties with respect to the Savory Farms Environmental
Condition.

                                                                (t)           
SHOC and the Principals shall provide to the Purchaser policy endorsement or
endorsements from the insurance companies issuing the Companies’ product
liability and general liability insurance policies complying with the terms of
Section 3.4.

                                                                (u)          
SHOC and the Purchaser shall execute and/or deliver, and the Principals shall
cause the Shareholders to execute and deliver, as applicable, such other
documents, certificates and the like, as may be required pursuant to this
Agreement or necessary or desirable to carry out their respective obligations
under this Agreement.

                                                9.2.3        The performance by
each party hereto of its obligations as set forth in this Section 9.2 shall
constitute an express condition to the performance by the other party hereto of
its obligations under this Section 9.2, and the failure of either party to
perform its respective obligations as set forth in this Section 9.2 shall excuse
performance by the other party of its respective obligations set forth in this
Section 9.2.  Nothing contained in this Section, however, shall release or
discharge the non-performing party from its obligations and liabilities under
this Agreement.

                                9.3           Prorations; Expenses of Closing.

                                                9.3.1        Ad valorem Taxes
for the Land for the year of the Closing shall be prorated as of the Closing
Date based on the most current tax bill for the Land and on the basis of the
fiscal year for which such taxes are levied or assessed, i.e., January 1 through
December 31.  SHOC shall be responsible for all “roll back” taxes applicable to
any period of ownership other than that of the Purchaser.  The Purchaser shall
be responsible for the ad valorem real estate taxes attributable to the Land for
the period after the Closing Date. If any of the Land is treated as part of a
larger tract for ad valorem real estate tax purposes, then the ad valorem real
estate taxes attributable to such Land shall be equal to the taxes assessed
against such larger tract (land only) multiplied by a fraction, the numerator of
which is the acreage in the Land and the denominator of which is the acreage in
the larger tract.  If the actual tax bill for the year of Closing dif­fers from
the tax bill upon which the proration is based, the parties  agree that the
deferred portion of the Purchase Price will be adjusted to conform to the actual
bill when received and that appropriate payments will be made by the parties at
the time of receipt of the tax bill in accordance with such adjustment.

                                                9.3.2        SHOC shall pay all
transfer, sales, franchise and documentary stamp taxes as well as any assumption
or assignment fees or charges in connection with the purchase and sale
contemplated in this Agreement, including any reasonable amounts necessary in
order to transfer the Options to the Purchaser not to exceed $50,000 in the
aggregate and SHOC’s attorneys’ fees.  The Purchaser shall pay its attorneys’
fees.  All escrow expenses and other costs associated with the transfer of the
Land in the State of Colorado shall be paid by SHOC.  The Seller shall pay the
costs for an owner’s title insurance policy insuring the value of the Land.


                                                9.3.3        SHOC has not
prorated real estate taxes for the year of Closing with respect to any
residential units sold by SHOC.  SHOC has agreed to pay or reimburse purchasers
of residential units for the portion of the real estate taxes attributable to
each residential unit sold by SHOC for the period of the year of closing
elapsing prior to closing.  The obligation to reimburse such purchasers will not
be an Assumed Liability and the Purchaser will not receive a credit for any
reserve or accrual of such obligation appearing upon the balance sheet of SHOC. 
Furthermore, SHOC shall pay into an escrow account with a title insurance
company approved by the Purchaser in an amount reasonably acceptable to the
Purchaser and SHOC to pay the foregoing taxes or to reimburse the homeowners in
a timely manner.  Any amounts in the account shall be made available by the
title company to the Purchaser to satisfy any indemnified claims under this
section, and the balance remaining in such account, if any, shall be paid to
SHOC on December 31, 2002.

                Section 10.             CONDEMNATION OR DESTRUCTION.  If,
between the Effective Date and the Closing, any portion of the Land or interest
therein that is of such size and configuration or character to interfere with
the development of the Land for the Purchaser’s intended use is taken in
condemnation or is materially damaged or destroyed, the Purchaser shall have the
right by written notice given to the Seller and Principals to terminate this
Agreement, or to exclude that particular portion of the Land or the Project
affected by the condemnation and receive a reduction in the Purchase Price based
upon the book value of the asset taken (which shall apply to the Cash Portion of
the Purchase Price) and in the event of such termination, the parties hereto
shall have no further liability or obligation to each other or to anyone else
under this Agreement.

                Section 11.             BROKERS.  Each party represents to the
other that there is no broker or other person entitled to a commission or
similar fee in connection with this transaction except KPMG (“Seller’s Advisor”)
which has acted as broker to Seller and shall be paid a fee by Seller.  In no
event shall Purchaser have any obligation to Seller’s Advisor, regardless of
whether the transaction contemplated hereby is closed.  Each party covenants and
agrees to defend, indemnify and save harmless the other from and against any
claim for brokerage or other commission or similar fee or compensation for any
service rendered at its instance in connection with this transaction.  The
foregoing indemnification shall survive any termination of this Agreement.

                Section 12.             RIGHT OF ENTRY.

                                12.1         Tests, Borings and Examinations. 
Following the Effective Date and prior to the Closing, the Purchaser and its
representa­tives (subject to the conditions contained in any Option) may enter
upon the Land for purposes of conducting soil and environmental tests,
engineering studies, land planning and other testing and exploration work deemed
necessary or appropriate by the Purchaser to formulate plans for the intended
use.  The Purchaser shall restore the Land for any invasive tests conducted by
the Purchaser.

                                12.2         Indemnification.  The Purchaser
shall indemnify and hold the Seller’s Indemnified Parties harmless from and
against any and all claims, demands, actions, causes of action, losses and
expenses (including, without limitation, reasonable attorneys’ fees, both at
trial and appellate levels, and court costs) which are asserted against the
Seller’s Indemnified Parties and which shall or may arise by reason of the
Purchaser’s exercise of its rights under Section 12.1 hereof.  The
indemnification contained in this Section 12.2 shall survive the Closing and any
termination, expiration or lapse of this Agreement.

                Section 13.             DEFAULT.

                                13.1         The Purchaser’s Default.  If after
notice and the expiration of the applicable cure period, the Purchaser shall
default in the performance of its obligations hereunder prior to or on the
Closing Date, the Seller shall have the right to treat this Agreement as null
and void and the Purchaser shall pay to the Seller $150,000.00 as full
liquidated damages suffered by the Seller by virtue of the Purchaser’s default. 
The Purchaser and the Seller acknowledge and agree that actual damages to be
suffered by the Seller in the event of a default by the Purchaser are in their
nature difficult or impossible to determine with exactness and because the
Purchaser would not have entered into this Agreement unless the Purchaser were
exculpated from personal liability as provided herein.  Accordingly, the Seller
and the Purchaser acknowledge and agree that liquidated damages in the amount of
the $150,000.00 is a reasonable estimate of the Seller’s loss in the event of
the Purchaser’s default under this Agreement on or prior to the Closing Date, is
not a penalty and is intended to be full liquidated damages in lieu of any other
remedy as permitted by law or equity.  The Seller hereby waives the right to
pursue any other damages against any of the Beazer Indemnified Parties and the
remedy of specific performance against the Purchaser or Beazer.

                                13.2         The Seller’s Default.  If the
Seller shall default in the performance of its obligations hereunder, or
breaches any representation or warranty, then the Purchaser shall have the right
to treat this Agreement as null and void, or to treat this Agreement as being in
full force and effect and to seek the remedy of specific performance against the
Seller and, in any event to pursue all other remedies available to the
Purchaser.

                                13.3         Required Notice and Cure Period. 
Neither party shall declare a default or breach of the obligations of the other
hereunder or exercise any right or remedy with respect to such alleged breach or
default until that party provides the other notice of the alleged event of
default and a detailed statement of the actions required to cure such event of
default.  Thereafter, the alleged defaulting party shall have a period of
fifteen days from the date of receipt of such notice in which to cure the
alleged event of default in the manner designated in such notice.

                The commencement of and continuation of the cure period shall be
conditioned upon the alleged defaulting party consistently and in good faith
attempting to cure the alleged breach or event of default during the cure period
and the communication by the alleged defaulting party of its intent to undertake
curative action within seven days of the date of receipt of the notice of the
alleged event of default.

                                13.4         Effect of Termination; Liquidated
Damages.  Upon termination of this Agreement in the manner set forth in either
Section 13.1 or 13.2, neither party shall have any further obligations or
liabilities to the other or to anyone else hereunder except for the indemnity
provisions and confidentiality provisions hereof and as otherwise specifically
provided herein.

                                13.5         Effect of Termination.  If any
party terminates this Agreement, all rights and obligations of the parties
hereunder shall terminate without any liability of any party to any other party 
No termination of this Agreement shall waive or otherwise terminate any
indemnification provisions hereof.

                Section 14.             INDEMNIFICATIONS.

                                14.1         Indemnification Provisions for
Benefit of the Purchaser.

                                                (a)           In the event the
Seller Parties breach, or in the event any third party alleges facts that, if
true, would mean the Seller Parties have breached, any of its representations,
warranties or covenants contained in this Agreement, provided that the Purchaser
makes a written claim for indemnification against the Seller Parties, then SHOC
and the Principals each jointly and severally agree to indemnify the Purchaser
from and against the entirety of any Adverse Consequences the Purchaser may
suffer through and after the date of the claim for indemnification resulting
from, arising out of or caused by the breach or the alleged breach.

                                                (b)           SHOC and the
Principals each jointly and severally agree to indemnify the Purchaser from and
against the entirety of any Adverse Consequences the Purchaser may suffer
resulting from, arising out of, relating to, in the nature of or caused by:

                                                                (i)           
any liability of the Seller which is not an Assumed Liability or in any way
arising out of an act or omission of the Seller Parties prior to Closing (other
than an Assumed Liability);

                                                                (ii)          
any liability of the Seller Parties that is imposed on the Purchaser by
operation of law, including under any bulk transfer law of any jurisdiction or
under any common law doctrine of de facto merger or successor liability, which
is not an Assumed Liability;

                                                                (iii)         
any liability of the Seller Parties for the unpaid taxes which are not an
Assumed Liability of any person as a transferee or successor, by contract, or
otherwise; and

                                                                (iv)         
any other indemnity by a Seller Party under this Agreement.

                The indemnification provisions by SHOC and the Principals are
joint and several.  Accordingly, the Purchaser shall not be obligated to:  (i)
join all of SHOC and the Principals in any action under any indemnity hereunder;
(ii) satisfy any actions or judgments against any Person or all of them; or
(iii) pursue any available remedies against any particular Person or all of
them, prior to pursuing remedies against and satisfying judgments or other
collection rights against any other Person.

                                14.2         Indemnification Provisions for
Benefit of Seller Parties.  Purchaser and Beazer jointly and severally agree to
indemnify the Seller Parties for the following:

                                                (a)           In the event the
Purchaser breaches, or in the event any third party alleges facts that, if true,
would mean the Purchaser has breached, any of its representations, and
warranties contained in this Agreement, provided that the Seller Parties make a
written claim for indemnification against the Purchaser as provided in this
Section 14, then the Seller Parties shall be indemnified from and against the
entirety of any Adverse Consequences the Seller Parties may suffer through and
after the date of the claim for indemnification including any Adverse
Consequences the Seller Parties may suffer after the end of any applicable
survival period resulting from, arising out of, relating to, in the nature of or
caused by the breach or the alleged breach;


                                                (b)           from and against,
the entirety of any Adverse Consequences the Seller Parties or the Seller may
suffer resulting from, arising out of, relating to, in the nature of or caused
by any Assumed Liability or in any way arising out of an act or omission of the
Purchaser following Closing;

                                                (c)           Adverse
Consequences under other indemnities given by Purchaser under this Agreement.

                The indemnification provisions by the Purchaser and Beazer are
joint and several.  Beazer has executed and delivered this indemnity for the
purpose of evidencing its obligations to be liable for any indemnification by
the Purchaser hereunder.  Accordingly, the Seller shall not be obligated to: 
(i) join the Purchaser in any action under any indemnity hereunder; (ii) satisfy
any actions or judgments against Purchaser; or (iii) pursue any available
remedies against the Purchaser prior to pursuing remedies against and satisfying
judgments or other rights against Beazer.

                                14.3         Matters Involving Third Parties. 
If any third party shall notify any party (the “Indemnified Party”) with respect
to any matter (“Third Party Claim”) which may give rise to a claim for
indemnification against any other party (the “Indemnifying Party”) under this
Section 14, then the Indemnified Party shall promptly notify each Indemnifying
Party thereof in writing; provided, however, that no delay on the part of the
Indemnified Party in notifying any Indemnifying Party shall relieve the
Indemnifying Party from any obligation hereunder unless and then solely to the
extent the Indemnifying Party thereby is prejudiced.

                                                (a)           any Indemnifying
Party will have the right to defend the Indemnified Party against the Third
Party Claim with counsel of its choice reasonably satisfactory to the
Indemnified Party so long as:

                                                                (i)           
the Indemnifying Party notifies the Indemnified Party in writing within 15 days
after the Indemnified Party has given notice of the Third Party Claim that the
Indemnifying Party will indemnify the Indemnified Party, without qualification
or reservation, from and against the entirety of any Adverse Consequences the
Indemnified Party may suffer resulting from, arising out of, relating to, in the
nature of or caused by the Third Party Claim;

                                                                (ii)          
the Indemnifying Party provides the Indemnified Party with evidence reasonably
acceptable to the Indemnified Party that the Indemnifying Party will have the
financial resources to defend against the Third Party Claim and fulfill its
indemnification obligations hereunder;

                                                                (iii)         
the Third Party Claim involves only money damages and does not seek an
injunction or other equitable relief;


                                                                (iv)         
settlement of, or an adverse judgment with respect to, the Third Party Claim is
not, in the good faith judgment of the Indemnified Party, likely to establish a
precedent, custom or practice materially adverse to the continuing business
interests of the Indemnified Party;

                                                                (v)          
the Indemnifying Party conducts the defense of the Third Party Claim actively
and diligently; and

                                                                (vi)         
the counsel selected at the time of selection and continuously has, in the
reasonable judgment of the Indemnified Party, no conflict of interest with
respect to each action and its appearance therein.

                In addition to the foregoing, in the event that the Indemnified
Party is the Purchaser, as a condition to undertaking the defense of the
indemnified claim, the Seller Indemnified Parties must provide to the Purchaser
the unconditional agreement by SHOC and the Principals agreeing to be primarily
liable and responsible to the Purchaser without defense or claim as to the
indemnified claim and, in the event the Indemnified Party is the Seller, as a
condition to undertaking the defense of the indemnified claim the Purchaser must
provide to the Seller Indemnified Parties the unconditional agreement by Beazer
to be primarily liable and responsible to the Seller Indemnified Parties without
defense or claim as to the indemnified claim.

                                                (b)           So long as the
Indemnifying Party is conducting the defense of the Third Party Claim in
accordance with Section 14.3 hereof:

                                                                (i)           
the Indemnified Party may retain separate co-counsel at its sole cost and
expense and participate in the defense of the Third Party Claim;

                                                                (ii)          
the Indemnified Party will not consent to the entry of any judgment or enter
into any settlement with respect to the Third Party Claim without the prior
written consent of the Indemnifying Party, not to be withheld unreasonably; and

                                                                (iii)         
the Indemnifying Party will not consent to the entry of any judgment or enter
into any settlement with respect to the Third Party Claim without the prior
written consent of the Indemnified Party, not to be withheld unreasonably.

                                                (c)           In the event any
of the conditions in Section 14.3 hereof are not satisfied at any time, however:

                                                                (i)           
the Indemnified Party may defend against, and consent to the entry of any
judgment or enter into any settlement with respect to, the Third Party Claim in
any manner it reasonably may deem appropriate (and the Indemnified party need
not consult with, or obtain any consent from, any Indemnifying Party in
connection therewith);

                                                                (ii)          
the Indemnifying Parties will reimburse the Indemnified Party promptly and
periodically for the costs of defending against the Third Party Claim including
reasonable attorneys’ fees and expenses;


                                                                (iii)         
the Indemnifying Parties will remain responsible for any Adverse Consequences
the Indemnified Party may suffer resulting from, arising out of, relating to, in
the nature of, or caused by the Third Party Claim to the fullest extent provided
in this Section 14; and

                                                                (iv)         
the remaining restrictions set forth at Section 14.3(c)(ii) shall no longer be
applicable.

                                14.4         Relationship between Indemnities
and Insurance Coverage.  The parties intend that: the primary coverage for any
indemnified matter contained in this Agreement shall be any insurance that
covers the indemnified matter.  Accordingly, in the event that an indemnified
matter is covered by insurance, then the parties agree to first satisfy the
indemnified obligation through available insurance proceeds and the indemnity
shall cover amounts in excess of the available insurance proceeds for the
indemnified matter and any deductible amounts associated therewith. 
Furthermore, to the extent that insurance proceeds are paid concerning an
indemnified matter, the Indemnified Parties waive their right of subrogation
against the other to the extent of such amount.  The parties further agree,
however, that in the event that the insurance carrier for such insurance does
not admit responsibility for payment  and pay the proceeds of the coverage to
the Indemnified Parties within a commercially reasonable time period or does not
provide an adequate defense of the liability under the applicable policy, or
resists either payment or defense in any manner, then upon assignment by the
Indemnified Parties to the Indemnifying Parties of all claims by the Indemnified
Parties under such insurance, the Indemnifying Parties will be liable to the
Indemnified Parties without regard to this section, provided that (a) the
Indemnified Parties will reasonably cooperate with the Indemnifying Parties with
respect to the preparation, prosecution and appeal of any claims against the
issuer of such insurance and (b) any recovery by the Indemnified Parties under
such insurance as to which amounts have been paid to the Indemnified Parties by
the Indemnifying Parties will be promptly paid over to the Indemnifying Parties.

                                14.5         Subrogation to Rights of
Indemnified Parties.  To the extent of any indemnity payment made by an
Indemnifying Party to an Indemnified Party, the Indemnifying Party will be
subrogated to and succeed to the rights of the Indemnified Party against any
third party liable or obligated to the Indemnified Party with respect to the
matters as to which such indemnity payment is made.  Such right of subrogation
will be subordinate to any right of subrogation of any insurance company paying
a claim with respect to the same matters, and such right of subrogation will
impose no obligation upon the Indemnified Party other than to reasonably
cooperate, at the expense of the Indemnifying Party, as reasonably requested by
the Indemnifying Party, with respect to assertion of such subrogation rights.

                Section 15.             CONDITIONS PRECEDENT IN FAVOR OF
PURCHASER.

                                15.1         Conditions to Obligation of the
Purchaser and Beazer.  The obligations of the Purchaser and Beazer hereunder are
subject in all respects to the complete satisfaction of the following conditions
precedent in favor of the Purchaser and Beazer:

                                                (a)           The approval of
all required parties for the assignment of the Options, Leases, Joint Ventures,
Contracts and Companies’ insurance policies, or, as to the Companies’ insurance
policies, an arrangement with respect to the enforcement of such policies and
payments of the proceeds thereof that is acceptable to the Purchaser;


                                                (b)           The receipt by the
Purchaser of the documents and instruments set forth in Section 9;

                                                (c)           The truth and
accuracy of all representations and warranties of the Seller Parties in all
material respects as of the Closing Date, subject to the last paragraph of
Section 6.5;

                                                (d)           The receipt by the
Purchaser of the owners’ policy of title insurance without exception to the
Title Objections or the waiver of the remaining Title Objections by the
Purchaser;

                                                (e)           No action, suit,
or proceeding shall be pending or threatened before any court or quasi-judicial
or administrative agency of any federal, state, local or foreign jurisdiction
wherein an unfavorable injunction, judgment, order, decree, ruling or charge
could:

                                                                (i)           
Prevent consummation of any of the transactions contemplated by this Agreement;
or

                                                                (ii)          
Cause any of the transactions contemplated by this Agreement to be rescinded
following consummation;

                                                (f)            All certificates,
opinions, instruments, and other documents required to effect the transactions
contemplated hereby will be reasonably satisfactory in form and substance to the
Purchaser; and

                                                (g)           The Purchaser
receives the agreements required under Section 3.4(c) and such other agreements
as it may require to assure it that the Companies’ insurance policies are in
full force and effect and will be available to the Purchaser from and after
Closing without the payment of additional amounts by the Purchaser.

                                15.2         Specific Closing Conditions in
favor of the Purchaser with respect to April.  April covenants and agrees to
divest itself of its 20% interest in SHOC and its 20% in High View at Closing
without the incurrence of any liabilities or obligations, contingent or
otherwise which will apply to any period after Closing.  April shall provide to
the Purchaser evidence of this divestiture without incurrence of liabilities or
obligations on or before Closing.  The obligations of the Purchaser under this
Agreement are conditioned upon the compliance with the foregoing requirement by
April at or prior to Closing in a manner satisfactory to the Purchaser.

                                15.3         Conditions to Obligation of the
Seller and the Principals.  The obligations of the Seller and the Principals to
consummate the transactions to be performed by it in connection with the Closing
is subject to satisfaction of the following conditions:

                                                (a)           the
representations and warranties set forth in Section 6.3 above shall be true and
correct in all material respects at and as of the Closing Date;


                                                (b)           the Purchaser
shall have performed and complied with all of its covenants hereunder in all
material respects through the Closing;

                                                (c)           no action, suit,
or proceeding shall be pending or threatened before any court or quasi-judicial
or administrative agency of any federal, state, local or foreign jurisdiction
wherein an unfavorable injunction, judgment, order, decree, ruling or charge
could:

                                                                (i)           
prevent consummation of any of the transactions contemplated by this Agreement;
or

                                                                (ii)          
cause any of the transactions contemplated by this Agreement to be rescinded
following consummation;

                                                (d)           all certificates,
opinions, instruments, and other documents required to effect the transactions
contemplated hereby will be reasonably satisfactory in form and substance to
SHOC and the Principals;

                                                (e)           receipt of an
assumption of the Assumed Liabilities from the Purchaser, to reflect the
adjustments required in order to cause the payment of the Holdback to equal the
Final Purchase Price.

                In the event that any of the consents are not obtained with
respect to 15.3(e) above, then the Purchaser shall have the right to exclude the
assets affected thereby from the Included Assets.

                                15.4         Waiver of Conditions and other
Remedies.  The party that is the beneficiary of a condition may unilaterally
waive that condition.  To the extent that a condition affects a particular
Included Asset or Assets, then the Purchaser may elect either to:  (i) exclude
the affected Asset and receive a corresponding reduction in the Purchase Price; 
(ii) terminate this Agreement; or (iii) undertake such remedies as may be
available to the Purchaser including the remedy of self-help and receive a
reimbursement from the Seller toward the cash portion of the Purchase Price for
amounts expended or actions taken to satisfy the condition.

                Section 16.             NOTICE.  All notices to be given to
either party hereunder shall be deemed given if made in writing and deposited in
the United States registered or certified mail, postage prepaid, or by
recognized overnight delivery service, addressed to the parties at the following
addresses:

If to the Seller:   Sanford Homes of Colorado, LLLP     7600 East Orchard Road  
  Suite 270N     Englewood, Colorado  80111     Attn:  Charles H. Sanford      
and to:   Mr. Charles H. Sanford     Ms. Linda Elliott     2707 E Williamette Ln
    Greenwood Village, CO 80121-1612

 

and to:   Gary Powell     KPMG     4440 Arapahoe Avenue, Suite 280     Boulder,
Colorado  80303       and a copy to:   Brian D. Fitzgerald     Clanahan, Tanner,
Downing & Knowlton, P.C.     730 17th Street, Suite 500     Denver, Colorado
80202       If to the Purchaser:   Beazer Homes Holdings Corp.     5775
Peachtree Dunwoody Road     Suite B-200     Atlanta, Georgia 30342     Attn:
Peter H. Simons, Senior Vice President       and to:   Beazer Homes USA, Inc.  
  5775 Peachtree Dunwoody Road     Suite B-200     Atlanta, Georgia 30342    
Attn: C. Lowell Ball, General Counsel       and a copy to:   Paul, Hastings,
Janofsky & Walker LLP     600 Peachtree Street, N.E., Suite 2400     Atlanta,
Georgia 30308     Attn: Charles T. Sharbaugh, Esq.

                All notices shall be deemed received on the sooner to occur of: 
(i) the date of actual receipt; (ii) three days after deposit in the United
States postal service; or (iii) the next Business Day after depositing in the
overnight delivery service.  Refusal of delivery shall be deemed receipt. 
Delivery to any of the designated recipients shall be deemed to be received by
all of the recipients of that addressee.

                Section 17.             ASSIGNMENT.  The Purchaser shall have
the right to assign its rights under this Agreement, without the Seller’s
consent, to any subsidiary or related entity of the Purchaser so long as neither
the Purchaser nor Beazer shall be released from its obligations hereunder.

                Section 18.             MISCELLANEOUS.

                                18.1         No Waiver.  No waiver by the Seller
or the Purchaser of any breach by the other party of any of its obligations,
agreements or covenants hereunder shall be deemed to be a waiver of any
subsequent breach of the same or any other covenants, agreements or obligations,
nor shall any forbearance by either party to seek a remedy for any breach by the
other party be deemed a waiver by such first party of its rights or remedies
with respect to such breach or any similar breach in the future.


                                18.2         Captions; Pronouns; and
Interpretation.  The captions of the Sections and paragraphs of this Agreement
and the particular pronouns used herein, whether masculine, feminine, or neuter,
singular or plural, are for convenience only and in no way define, limit or
describe the scope of this Agreement or the intent of any provision hereof. 
References in this Agreement to “including” shall mean “including without
limitation”.

                                18.3         Severability.  In the event that
any provision of this Agreement violates any applicable law, such provision
shall be invalid to the extent of such violation without affecting the validity
or enforceability of any other provision hereof; provided, however, that if such
invalidity materially adversely affects the rights of the Seller or the
Purchaser, then the party so affected may, by written notice given to the other
party terminate this Agreement.

                                18.4         Survival.  The covenants,
reservations and agreements of the Seller, the Principals, Beazer and the
Purchaser contained herein shall survive the Closing and shall not merge into
the various documents executed and delivered at Closing.  The representations
and warranties made by the Seller to the Purchaser hereunder shall be true and
correct as of the Closing Date subject to the provisions of the last paragraph
of Section 6.5.  The covenants, reservations and agreement and representations
and warranties shall survive for the period of two years from the date of
Closing.

                                18.5         Entire Agreement.  This Agreement
constitutes the entire agreement among the parties hereto and no change in this
Agreement may be made except by an agreement in writing signed by the party
against whom enforcement of any waiver, change, modification or discharge is
sought.  To the extent the provisions thereof are not inconsistent herewith,
this Agreement supersedes and replaces the Letter of Intent.

                                18.6         Extension of Time.  Whenever under
this Agreement performance is to be made on a Saturday, Sunday or a public
holiday under the laws of either the State of Colorado or the State of Georgia,
such performance may be made on the next succeeding day which is not a Saturday,
Sunday or public holiday under the laws of either the State of Colorado or the
State of Georgia.

                                18.7         Time of Essence.  Time is of the
essence of this Agreement.

                                18.8         Governing Law.  This Agreement
shall be construed and interpreted in accordance with the laws of the State of
New York.

                                18.9         Cumulative Rights.  Except as
otherwise expressly set forth in this Agreement, all rights, powers and
privileges conferred hereunder upon the parties shall be cumulative but not
restricted to those given by law.

                                18.10       Binding Effect.  The provisions of
this Agreement shall be binding upon and shall inure to the benefit of the
parties hereto, their respective successors and, to the extent permitted
hereunder, assigns.

                                18.11       Counterparts.  This Agreement may be
executed in any number of counterparts which together shall constitute one and
the same instrument, and the signature of any party to any counterpart of this
Agreement may be appended to any other counterpart of this Agreement.


                                18.12       Construction.  The Seller and the
Purchaser acknowledge each to the other that both they and their counsel have
reviewed and revised this Agreement and that the normal rule of construction to
the effect that any ambiguities are to be resolved against the drafting party
shall not be employed in the interpretation of this Agreement or any amendments
or exhibits hereto.

                                18.13       No Third Party Beneficiaries.  This
Agreement shall not confer any rights or remedies upon any person other than the
parties and their respective successors and permitted assigns.

                                18.14       Press Releases and Public
Announcements.  No party shall issue any press release or make any public
announcement relating to the subject matter of this Agreement prior to the
Closing without the prior written approval of the other parties; provided,
however, that any party may make any public disclosure it believes in good faith
is required by applicable law or any listing or trading agreement concerning its
publicly-traded securities in which case the disclosing party will use its
reasonable best efforts to advise the other parties prior to making the
disclosure.

                Section 19.             RELATIONSHIP AMONG THE SELLER, APRIL AND
THE PRINCIPALS FROM AND AFTER CLOSING.  The Seller and the Principals agree that
any indemnity contained herein by any of them in favor of the Beazer Indemnified
Parties extends to April from and after the Closing Date.  Further, the Seller
and the Principals agree that it is their intent to forever terminate any right
of contribution or right to seek the performance of any obligation or the
payment of any liability by April from and after the Closing Date.  Accordingly,
the Principals and the Seller shall execute and deliver to April on the Closing
Date and shall cause High View to execute and deliver to April on the Closing
Date a general release of all obligations and liability and a covenant not to
sue whereby each of them covenants and agrees not to sue April or its officers,
employees or directors or shareholders that exist after the Closing Date for any
reason whatsoever.

                The Seller and the Principals agree that any claims against
April for breach of any warranty or representation hereunder shall be the
obligations of the Seller and the Principals hereunder and that the execution
and delivery of the general release and covenant not to sue will not limit or
release the obligations of the Seller and the Principals with respect to the
representations and warranties with respect to any aspect of April hereunder.

                Section 20.             GUARANTY BY THE PRINCIPALS.  The
Principals hereby guarantee the performance of all obligations of the Seller
and, as to April prior to Closing, hereunder including all representations and
warranties and all indemnities by the Seller.  The Principals hereby agree that
they have received good and adequate consideration for the execution and
delivery of this Guaranty as well as the performance of their obligations
hereunder.  The Principals may administer this Agreement so as to make
modifications and amendments in their discretion and such modifications and
amendments shall not impair or diminish the binding and enforceability of this
guaranty.  SHOC and the Principals agree that the Purchaser may enforce any
term, condition, representation, warranty or indemnity of SHOC or the Principals
hereunder without first filing suit or otherwise attempting to enforce or
exhaust any remedies available to the Purchaser against the Seller or April
hereunder.

                Section 21.             GUARANTY BY BEAZER.  Beazer hereby
guarantees the performance of all obligations of the Purchaser hereunder
including all representations and warranties and all indemnities by the
Purchaser hereunder.  Beazer hereby agrees that it has received good and
adequate consideration for the execution and delivery of this Guaranty as well
as the performance of its obligations hereunder in that it is the principal and
majority shareholder of the Purchaser.  Beazer agrees that the Purchaser may
administer this Agreement so as to make modifications and amendments in its
discretion and such modifications and amendments shall not impair or diminish
the binding and enforceability of this guaranty.  Beazer agrees that the Seller
may enforce any term, condition, representation, warranty or indemnity of the
Seller hereunder without first filing suit or otherwise attempting to enforce or
exhaust any remedies available to the Seller hereunder.

                Section 22.             SPECIAL DISTRICT DISCLOSURE STATEMENT. 
As required by §38-35.7-101, C.R.S., the following disclosure statement is
required to be made in every contract for the purchase and sale of residential
real property:

                SPECIAL TAXING DISTRICTS MAY BE SUBJECT TO GENERAL OBLIGATIONS
AND INDEBTEDNESS THAT IS PAID BY REVENUES PRODUCED FROM ANNUAL TAX LEVIES ON THE
TAXABLE PROPERTY WITHIN THE DISTRICT.  PROPERTY OWNERS IN SUCH DISTRICTS MAY BE
PLACED AT RISK FOR INCREASED MILL LEVIES AND EXCESSIVE TAX BURDENS TO SUPPORT
THE SERVICING OF SUCH DEBT WHERE CIRCUMSTANCES ARISE RESULTING IN THE INABILITY
OF SUCH A DISTRICT TO DISCHARGE SUCH INDEBTEDNESS WITHOUT SUCH AN INCREASE IN
MILL LEVIES.  PURCHASERS SHOULD INVESTIGATE THE DEBT FINANCING REQUIREMENTS OF
THE AUTHORIZED GENERAL OBLIGATION INDEBTEDNESS OF SUCH DISTRICTS, EXISTING MILL
LEVIES OF SUCH DISTRICT SERVICING SUCH INDEBTEDNESS, AND THE POTENTIAL FOR AN
INCREASE IN SUCH MILL LEVIES.

                Section 23.             SCHEDULES TO THE CONTRACT.  The
Purchaser and Seller agree that the Seller shall assemble and deliver to the
Purchaser all Exhibits and Schedules required under this Agreement on or before
ten (10) Business Days from the date of the execution hereof.  The Purchaser
shall have the right to terminate this Agreement in the event that the Seller
does not perform this obligation on or before the designated date or if the
Purchaser and the Seller are unable to agree on the final form of the Exhibits
and Schedules prior to the Closing Date, then either party may terminate this
Agreement.

                Section 24.             RELATIONSHIP BETWEEN THE SHAREHOLDERS
AND THE PRINCIPALS.  The Principals hereby warrant to the Purchaser that the
Principals are the sole beneficiaries of the Individual Retirement Accounts that
constitute the Shareholders and that the proceeds of the foregoing Individual
Retirement Accounts are not subject to any Encumbrance and no rights have been
assigned to any other party other than the custodian thereof.  The Principals
agree that they will deliver to the Purchaser within ten (10) Business Days
after execution of this Agreement the written agreement of the Shareholders to
deliver to the Purchaser at Closing the certificates for the Shares, accompanied
by stock powers transferring the Shares to the Purchaser and will cause the
Shareholders to perform the obligations to convey the Shares of April as
provided herein.

                IN WITNESS WHEREOF, the parties have executed this Agreement
under seal on the day first written above.

  SELLER:               SANFORD HOMES OF COLORADO, LLLP, a Colorado limited
liability limited partnership         By: Communities by Sanford, Inc., a
Colorado corporation, its general partner                 By:          

--------------------------------------------------------------------------------

        Charles H. Sanford III, CEO               PRINCIPALS:                  
 

--------------------------------------------------------------------------------

(L.S.)   CHARLES H. SANFORD III                    

--------------------------------------------------------------------------------

(L.S.)   LINDA A. ELLIOTT               APRIL CORPORATION, a Colorado
corporation               By:        

--------------------------------------------------------------------------------

    Its:        

--------------------------------------------------------------------------------

                   

--------------------------------------------------------------------------------

(L.S.)   CHARLES H. SANFORD III, as Beneficiary of the Individual Retirement
Account f/b/o Charles H. Sanford III maintained with PNC Bank as Custodian      
           

--------------------------------------------------------------------------------

(L.S.)   LINDA A. ELLIOTT, as Beneficiary of the Individual Retirement Account
f/b/o Linda A. Elliott maintained with PNC Bank as Custodian

 

  PURCHASER:           BEAZER HOMES HOLDINGS CORP., a Delaware corporation      
    By:        

--------------------------------------------------------------------------------

      Ian J. McCarthy     Its: President / CEO             BEAZER HOMES USA,
INC., a Delaware corporation           By:        

--------------------------------------------------------------------------------

      Ian J. McCarthy     Its: President / CEO  

Joinder and Consent

                IN CONSIDERATION OF TEN AND NO/100 ($10.00) DOLLARS, and other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the undersigned hereby execute and deliver this Joinder and
Consent to this Agreement for the purposes of acknowledging and consenting to
the provisions of this Agreement pertaining to Sanford Homes of Colorado, LLLP,
a Colorado limited liability limited partnership, and High View Homes, LLC, a
Colorado limited liability company, all as of the day and year first above
written.

       

--------------------------------------------------------------------------------

(L.S.)   PERRY A. CADMAN                

--------------------------------------------------------------------------------

(L.S.)   DANIEL S. CONNERLY                

--------------------------------------------------------------------------------

(L.S.)   CLARENCE M. HUGHES                

--------------------------------------------------------------------------------

(L.S)   LYLE W. MORET                

--------------------------------------------------------------------------------

(L.S.)   GEORGE M. UPTON                

--------------------------------------------------------------------------------

(L.S.)   JAMES C. SANFORD  

Joinder and Consent

                IN CONSIDERATION OF TEN AND NO/100 ($10.00) DOLLARS, and other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the undersigned hereby executes and delivers this Joinder and
Consent to this Agreement for the purposes of acknowledging and consenting to
the provisions of this Agreement relating to or affecting High View Homes,
including, without limitation, Section 3.3(c), Section 3.4(b), Section 4,
Section 7.8, Section 9.2.2(q), Section 14.4, Section 15.2, and Section 19, all
as of the day and year first above written.

    HIGH VIEW HOMES LLC         By:      

--------------------------------------------------------------------------------

  Its      

--------------------------------------------------------------------------------

 